REPORT TO THE ADMINISTRATIVE CONFERENCE OF THE
UNITED STATES

BEST PRACTICES FOR USING VIDEO
TELECONFERENCING FOR
HEARINGS AND RELATED
PROCEEDINGS

Acknowledgements
The Center for Legal and Court Technologies / Courtroom 21 would like to thank the following
people for their invaluable assistance with this project. Without the support of these, this report
would not have been possible.

Staff of the Administrative Conference of the United States
Paul R. Verkuil
Matt Wiener
Emily Bremer
Amber Williams
Funmi Olorunnipa
Nate Flanders

Administrative Conference Chairman
Executive Director
Senior Attorney and Research Coordinator
Attorney Advisor
Attorney Advisor
Intern

Members of the Committee on Adjudication
John Vittone

Committee Chair, Chief Administrative Law Judge, Department of Labor
(ret.)
Eric Benderson
Associate General Counsel for Litigation and Claims, Small Business
Administration
Charles Center
Chief Administrative Law Judge, Federal Labor Relations Authority
Mariano-Florentino Cuéllar Director and Senior Fellow of the Freeman Spogli Institute for
International Studies and the Stanley Morrison Professor of Law & (by
courtesy) Political Science at Stanford University
Chai Feldblum
Commissioner, Equal Employment Opportunity Commission
D. Randall Frye
Administrative Law Judge, Social Security Administration & President,
Association of Administrative Law Judges
Susan Tsui Grundmann Chairman, Merit Systems Protection Board
Janice Hoffman
Associate General Counsel for the Centers for Medicare and Medicaid
Services, Department of Health & Human Services
Jean King
Deputy General Counsel for Executive Office for Immigration Review,
Department of Justice
Richard Leighton Partner, Keller and Heckman LLP
Robert Lesnick
Chief Administrative Law Judge, Federal Mine Safety and Health Review
Commission
Jeffrey Lubbers
Professor of Practice in Administrative Law, American University
Washington College of Law
Nadine Mancini
General Counsel, Occupational Safety and Health Review Commission

Arti Rai
Bob Schiff
Glenn Sklar
Thomas Snook

Daniel Solomon
Alan Swendiman
Tyler Wood

Elvin R. Latty Professor of Law and co-Director, Duke Law Center for
Innovation Policy, Duke University School of Law
Chief of Staff to the Chairman, National Labor Relations Board
Deputy Commissioner for the Office of Disability Adjudication &
Review, Social Security Administration
Administrative Law Judge, Social Security Administration &
Representative, American Bar Association National Conference of the
Administrative Law Judiciary
Administrative Law Judge, Department of Labor & Representative,
Federal Administrative Law Judges Conference
Deputy Principal Legal Advisor & Chief of Staff for Immigration and
Customs Enforcement, Department of Homeland Security
Deputy General Counsel, Federal Maritime Commission

Center for Legal and Court Technology Project Staff

Fredric Lederer
CLCT Director and Chancellor Professor of Law
Martin Gruen
CLCT Deputy Director and Chief Technology Consultant
Christine Williams CLCT Associate Director for Research and Legal Consultant
Nancy Archibald
CLCT Administrator
Mary Beth Dalton CLCT Administrative Assistant
Rachael Gruen
Assistant to the Consultants
Janie Brittan
Graduate Research Fellow
Elizabeth Buner
Graduate Research Fellow
Emily Furnish
Graduate Research Fellow
Emily Hefferon
Graduate Research Fellow
Matthew Hilderbrand Graduate Research Fellow
Madelyn Krezowski Graduate Research Fellow
C. Rose Moore
Graduate Research Fellow
Asheley Walker
Graduate Research Fellow

ii

BEST PRACTICES FOR USING VIDEO TELECONFERENCING FOR
HEARINGS AND RELATED PROCEEDINGS

Executive Summary

Consistent with its 2011 recommendation on video hearings, the
Administrative Conference of the U.S. (ACUS) solicited this report from the
Center for Legal and Court Technology at William and Mary Law School
(CLCT). This report is intended to provide guidance and advice through concrete
and practical recommendations detailing how agencies may implement and/or
improve their use of video teleconferencing in administrative hearings and related
proceedings. Recognizing that a “one size fits all” approach would be ineffective,
this study attempts to not only recommend best practices for given situations, but
provide the basis for these recommendations so as to allow the end user agencies
to understand why these are suggested and modify the suggestions to fit their
individual needs.

Before providing specific recommendations, the report includes the results
of a thorough literature review. The report identifies a number of federal agencies
that are already conducting video hearings, as well a number of agencies that have
adopted regulations specifically authorizing the use of video conferencing for
administrative hearings. Legal issues related to due process, credibility, and the
effect of videoconferencing on outcomes of administrative hearings are also
identified and discussed. While the literature identified concerns about technical
problems associated with video conferencing and decreased personal interactions
as a result, the literature also identified significant financial and convenience
benefits. Most significantly, however, the literature revealed the potential for
increased access to justice as a result of video conferenced hearings.

iii

The report then discusses the current state of video telecommunications in
both the private sector and in the United States court systems. This section
provides practical and technical guidance for the successful adoption and
implementation of video conferencing in an administrative setting.
Recommendations related to technical, employee operational, and environmental
factors are included in the final report. These include information about proper
bandwidth, lighting, acoustics, and heating and air conditioning, among others.
Finally, the report identifies various uses of videoconferencing, including several
less common potential uses. Included are uses for remote judges and remote
witnesses, along with several less common uses such as remote court reporting,
remote foreign language interpretation, remote court reporting, and private
conference rooms.

iv

Best Practices for Using Video Teleconferencing for
Hearings and Related Proceedings

Table of Contents
I.

Introduction ........................................................................................................................................... 1
A. Best Practices for Many Different Situations ....................................................................................... 2
B. Methodology ........................................................................................................................................ 3
i.

Review of Administrative Conference Literature and Related Materials ..................................... 3

ii.

The Nature of Video Conference Technology .............................................................................. 4

iii. Research into the Use of Video Telecommunications at Agencies Today ................................... 4
iv. Document Development ............................................................................................................... 5
II.

Literature Review.................................................................................................................................. 6
A. Adopters ............................................................................................................................................... 7
B. Authorizing Statutes and Regulations .................................................................................................. 9
C. Legal Issues Identified ....................................................................................................................... 10
i.

Due Process Concerns................................................................................................................. 10

ii.

Credibility Determinations .......................................................................................................... 13

iii. Effect of Video on Adjudicative Outcomes ................................................................................ 16
D. Benefits & Drawbacks of Videoconferencing ................................................................................... 17
i.

Financial Benefits ....................................................................................................................... 18

ii.

Convenience................................................................................................................................ 19

iii. Access to Justice ......................................................................................................................... 20
iv. Technical Problems ..................................................................................................................... 21
v.

Decreased Personal Interactions ................................................................................................. 22

E. Best Practices: Credibility .................................................................................................................. 22
III.

The Nature of Video Telecommunications ..................................................................................... 24

A.

What is Video Conferencing? ......................................................................................................... 24

B. Methods of Transmission ................................................................................................................... 26
i.

ISDN ........................................................................................................................................... 26

ii.

IP ................................................................................................................................................. 27

C. Standard Definition vs. High Definition Video.................................................................................. 28
D. Video Conference vs. TelePresence ................................................................................................... 29

E. Point-to-Point vs. Multi-Point Calls ................................................................................................... 30
F. Common Issues with Video Teleconferencing ................................................................................... 31
i.

Operator Issues............................................................................................................................ 31

ii.

Equipment Issues ........................................................................................................................ 33

iii. Environmental Concerns with the Use of Video Telecommunications ...................................... 36
IV. Use of Video Teleconferencing in Hearings and Related Proceedings ................................................ 41
A. Common Uses Today ......................................................................................................................... 41
i.

Remote Witness .......................................................................................................................... 42

ii.

Remote Judge .............................................................................................................................. 42

iii. Remote Representation ............................................................................................................... 43
iv. Remote Claimant / Defendant ..................................................................................................... 44
B. Potential Uses that are Not Common Today ...................................................................................... 44
i.

Remote Foreign Language Interpretation ................................................................................... 44

ii.

Remote Court Reporting ............................................................................................................. 45

iii. Remote Confidential Discussion ................................................................................................. 45
V. Best Practices for the Use of Video Teleconferencing in Hearings and Related Proceedings............... 46
A. Foundational Elements - “Bricks and Mortar” ............................................................................... 46
i.

Equipment ................................................................................................................................... 47

ii.

Environment ................................................................................................................................ 51

B.

Training ........................................................................................................................................... 55
i.

Operator Training........................................................................................................................ 55

ii.

Support Training ......................................................................................................................... 57

C.

Financial Considerations ................................................................................................................. 57

D.

Procedural Practices ........................................................................................................................ 59
i.

Control of the Hearing Room...................................................................................................... 59

ii.

Far-end Camera Control.............................................................................................................. 61

iii. Sight-Lines & Viewing People ................................................................................................... 61
iv. Audio Issues ................................................................................................................................ 62
v.

Instances Not To Use Video Telecommunications ..................................................................... 63

VI. Glossary of Significant Terms .............................................................................................................. 64

ii

I.

Introduction

In 2011, the Administrative Conference of the United States (“Administrative
Conference”) issued a recommendation on video hearings.1 The recommendation, among
other things, provided a number of legal, administrative, and budgetary criteria that
agencies should examine when determining whether to begin using or expand their use of
video telecommunications (the term video telecommunications is the technical term for
what is commonly referred to as video conferencing). The recommendation concluded by
encouraging agencies to consult with the Administrative Conference for best practices,
guidance, and advice. This study aims to provide guidance and advice through concrete
and practical recommendations detailing how agencies may implement and/or improve
their use of video teleconferencing in administrative hearings and related proceedings.
Some agencies already have robust video teleconferencing hearing programs.
Along with these programs come distinct challenges. For example, these agencies may
find their technology, equipment, and methods are eclipsed by advances in technology
and social science research. What once was state-of-the-art may now be outdated or
otherwise inadequate. Agencies may also have suboptimal hearing environments, but not
know what needs to change, or how it needs to change, in order to offer the best hearing
experience. This study provides agencies with parameters for updating their technological
platforms and improving their hearing environments, with an eye to facilitating future
change as technology advances. The study will also provide agencies with some financial
considerations showing the potential cost benefits from use of video telecommunications.
While several agencies employ video teleconferencing for their hearings, others
are reluctant to implement such technology. These agencies have several reasons for not
using video teleconferencing, including skepticism that video hearings may be conducted
as effectively as in-person hearings and uncertainty regarding hearing technology and
1

See 76 Fed. Reg. 48, 795 (2011), available at http://www.acus.gov/recommendation/agency-use-videohearings-best-practices-and-possibilities-expansion.

1

logistics. In the right contexts, video teleconferencing may be established in a way that
will enhance—not detract—from the proceeding. This study thus aims to mitigate
concerns, as well as provide a practical roadmap for implementation so that barriers to
using video teleconferencing may be addressed, if not overcome.
The Administrative Conference retained the services of the Center for Legal and
Court Technology (CLCT/Courtroom 21), located at the Marshall-Wythe Law School at
the College of William and Mary, to assist it in creating best practices for use of video
teleconferencing in administrative hearings and other related proceedings. CLCT is an
entrepreneurial public service initiative of the William and Mary Law School, dedicated
to advancing the efficient use of technology in the administration of justice, and is
actively engaged in worldwide consulting on the design and implementation of
appropriate technology in courtrooms and hearing rooms, providing cutting-edge training
on the latest advancements in legal technology. By capitalizing on CLCT’s significant
experience with videoconferencing and related technologies as used by courts and
administrative agencies, the Administrative Conference added both technological
expertise and extensive research into the “human” side of video technology. This
“human” side is often one of the biggest barriers to the effective deployment of any
technology, including video telecommunications, in a legal setting; people are creatures
of habit and are often put-off by anything that changes the traditional way people have
done things.

A. Best Practices for Many Different Situations

The task of identifying and developing best practices is not an easy one. The plans
and procedures that work for one agency may not work for another. To some agencies,
the hearing is just a meeting to discuss the non-disputed facts of a situation and find an
acceptable conclusion based on those facts. In other agencies, the facts are disputed and
the hearing can turn into a heated adversarial situation. Simple procedures, such as how
one conducts one’s self for a Social Security hearing, may work there but may be
ineffective in a Labor Department “black lung” hearing. Due to this variance, this study
2

will attempt to not only recommend best practices for given situations, but provide the
basis for these recommendations so as to allow the end user agencies to understand why
these are suggested and modify the suggestion to fit their individual needs. It should also
be mentioned here that while we believe that video telecommunications brings great
promise to administrative law, it is like any technology. Sometimes, given certain
situations, the best use of any technology may be not to use it. This report can assist
administrative agencies in determining what is best for them and how to effectively use
technologies they determine to be helpful.

B. Methodology

CLCT recommended that the Administrative Conference build on its prior video
hearings recommendation by developing best practices and environmental guidelines for
the optimal use of video teleconferencing equipment for hearings and related
proceedings. To that end, CLCT proposed a multi-phased study that involved document
review, research, document development, and the final presentation. Each phase has and
will involve various CLCT staff based on the study requirements and phase of the study.
The staff working on the report includes: Martin Gruen (Deputy Director and Chief
Technology Consultant), Christine Williams (Associate Director for Research), Nancy
Archibald (CLCT Administrator), Rachael Gruen (Assistant to the Consultants) and other
CLCT staff and students as required.

i.

Review of Administrative Conference Literature and Related Materials

The first step taken was to analyze the materials the Administrative Conference
and other government agencies have provided regarding the use of video
telecommunications. This was not only a source of information but provided research
into any conflicting recommendations that might confuse agency users of video
telecommunications. CLCT also studied other literature and materials relating to the use
3

of video teleconferencing in the context of judicial and administrative adjudications. The
review included the topics of adoption of the technology, related problems and solutions
that are commonly encountered and any legal issues that arose due to the use of video
teleconferencing.

ii.

The Nature of Video Conference Technology

The second step was for a technical team to research the current state of video
conference technology and present a short concise explanation of the technology, how it
works, and the elements that allow it to function properly. Also investigated were any
industry-wide concerns and challenges that might affect successful video
telecommunications in the practice of administrative law.
Environmental issues relating to the use of video telecommunications is an area of
concern, since previous work with courts and hearing rooms has indicated that many of
the poor quality video telecommunications found in the past were the result of the room
environment and not the equipment. These areas include: lighting, acoustics, room décor
and the effect of heating, ventilation, and air-conditioning (HVAC) systems.

iii.

Research into the Use of Video Telecommunications at Agencies Today

The third part of the research was to interview agencies that both use and do not
use video telecommunications. The insights and experiences given proved invaluable in
recommending best practices for their agencies to develop. Who better to explain the
benefits and drawbacks they have experienced than the first-hand users? This research
also gathered information on why some agencies do not use video telecommunications.
The purpose was not to persuade them to use it, but to better understand why they did
not.

4

These interviews included members of representative groups and federal and nonfederal administrative law judges (ALJ). While we were not able to interview all the
federal agencies and their associated representative groups, we do want to thank the
following agencies and organizations who generously gave of their time to assist CLCT
in the study:

















Armed Services Board of Contract Appeals
Department of Defense, Defense Office of Hearings and Appeals
Department of Energy Office of Hearings and Appeals
Department of Justice Civil Rights Section, Office of Federal Coordination &
Compliance Section
Department of Justice Executive Office for Immigration Review
Department of Labor Office of Administrative Law Judges
Department of Veterans Affairs Board of Veterans’ Appeals
Federal Administrative Law Judges Conference
Health and Human Services Office of Departmental Appeals Board
Health and Human Services Office of Medicare Hearings and Appeals
National Association of Administrative Law Judges
National Association of Disability Representatives
National Organization of Social Security Claimants’ Representatives
Occupational Safety & Health Review Commission Office of Administrative Law
Judges
Social Security Administration Office of Disability Adjudication and Review
United States Postal Service Office of Administrative Law Judges
The result of these interviews, along with previous research work, provided the

foundation on which the team identified the uses of video telecommunications common
to the practice of law today. This also provided many examples of experiences, which
assisted in developing best practice recommendations.

iv.

Document Development

The final stage of the research work is this draft report. In this report, the CLCT
team will provide a short synopsis of its findings and make recommendations for the
5

Administrative Conference’s Committee on Adjudication to consider. These
recommendations will include:


The ideal environment and best practices for using video teleconferencing;



The minimally acceptable environment for use of video teleconferencing and
the best practices for operation and support;



Elements that an agency should implement immediately if using video
teleconferencing for administrative hearings;



Operator and support personnel training;



The costs and cost savings of video teleconferencing as used in a typical
administrative hearing environment;



Best practices to accommodate both the judge and other parties when they are
in different locations from one another;



Best practices to accommodate both the attorney and client when they are in
different locations from one another; and



Considerations and recommendations to address concerns presented as
reasons not to use video telecommunications.

II.

Literature Review

During the course of its literature review, CLCT examined documents provided
by the Administrative Conference as well as primary and secondary legal resources
available through LexisNexis and Westlaw and general information available online.
This review identified federal agencies that have already adopted videoconferencing,
statutes and regulations that expressly authorize various federal agencies to use
videoconferencing, potential legal issues raised in journal articles, and any benefits or
drawbacks of the use of videoconferencing that had been identified previously in
scholarly sources. What follows is a discussion of the findings from this literature review
and is not intended to advocate either for or against the adoption of videoconferencing in
any specific case by any specific federal agency.

6

A. Adopters

Many people are familiar with the use of videoconferencing for arraignment
proceedings, but the use of videoconferencing has been adopted for use in many other
settings and for many other purposes as well. State and federal courts have found
videoconferencing helpful in accommodating remote witnesses, individuals with hearing
impairments, judges who are ill or unable to travel, security concerns,2 and court financial
constraints.3 Courts have used video conferencing for remote witness testimony at the
trial level and for remote arguments and remote judges, as well as opinion conferences at
the appellate level.
In addition to state4 and federal courts5 that have adopted video teleconferencing,
a number of state6 and federal agencies have done so as well. During the course of this

2

Shari Seidman Diamond, Lock E. Bowman, Manyee Wong, and Matthew M. Patton, Efficiency and Cost:
The Impact of Videoconferenced Hearings on Bail Decisions, 100 J. CRIM. L. & CRIMINOLOGY 869, 877
(2010).
3

Id.

4

See e.g., JIM MCMILLAN, NAT’L CTR. FOR STATE COURTS, VIDEOCONFERENCING SURVEY 2010 RESULTS
(2010), available at
http://www.ncsc.org/~/media/Files/Video%20Conferencing%202010/Videoconferencing%20Survey3.ashx; NEVADA JUDICIAL VIDEOCONFERENCING DIRECTORY
http://www.nevadajudiciary.us/index.php/videoconferencing-directory, Elaine Pittman, Michigan Expands
Video Conferencing in Prisons, GOVERNMENT TECHNOLOGY, Dec. 20, 2010 available at
http://www.govtech.com/public-safety/Michigan-Expands-Video-Conferencing-in-Prisons.html.
5

As of 2006 five federal courts had adopted videoconferencing for oral arguments. MEGHAN DUNN &
REBECCA NORWICK, REPORT OF A SURVEY OF VIDEOCONFERENCING IN THE COURTS OF APPEALS, 2 (Fed.
Jud. Ctr. 2006), available at http://www.fjc.gov/public/pdf.nsf/lookup/vidconca.pdf/$file/vidconca.pdf.
Additionally, in 2012, the Center for Legal and Court Technology assisted the Sixth Circuit Court of
Appeals with an experiment in which three of the Court’s judges appeared remotely and presided over an
oral argument held in William and Mary’s McGlothlin Courtroom. As early as 2002 eighty-five percent of
federal district courthouses had videoconferencing capabilities in at least one courtroom. Kacey Marr, The
Right to "Skype": The Due Process Concerns of Videoconferencing at Parole Revocation Hearings, 81 U.
CIN. L. REV. 1515, 1516 (2013), available at http://scholarship.law.uc.edu/uclr/vol81/iss4/6.
6

See e.g., Cliff J. Vanell, Videoconferencing in the Registrar of Contractors Hearings, 36 THE OAH, 1
(Aug. 2005), available at http://www.azoah.com/Vol36.pdf;
file:///C:/Users/crwilliams/Downloads/01.01.10%20Videoconferences.pdf,
http://www.moga.mo.gov/oversight/over01/fispdf/1675-04T.ORG.PDF; Elaine Pittman, supra note 4.

7

literature review, CLCT identified the following federal agencies that use video
teleconferencing in hearings:7



















Department of Agriculture Office of Administrative Law Judges
Department of Commerce National Appeals Office
Department of Defense, Defense Office of Hearings and Appeals
Department of Energy Office of Hearings and Appeals
Department of Health and Human Services Departmental Appeals Board
Department of Health and Human Services Office of Medicare Hearings and
Appeals
Department of Justice Executive Office for Immigration Review
Department of Justice Parole Commission
Department of Labor Office of Administrative Law Judges
Department of State Foreign Service Grievance Board
Department of Veterans Affairs Board of Veterans’ Appeals
Environmental Protection Agency Office of Administrative Law Judges
Equal Employment Opportunity Commission Office of Federal Operations
Merit Systems Protection Board, Office of Administrative Law Judges
Merit Systems Protection Board, Office of Regional Operations
Railroad Retirement Board Bureau of Hearings and Appeals
Social Security Administration, Office of the Chief Administrative Law Judge
United States Postal Service, Office of Administrative Law Judges

While there are likely more federal agencies that have used videoconferencing at
some point, the literature indicates that these agencies have made substantial use of the
technology.

7

The Administrative Conference of the United States is conducting a project to map the contours of federal
administrative adjudication—including processes, procedures, adjudicators, types of cases, and case
statistics. In the course of its research, the Conference has identified 18 offices in 15 agencies that conduct
video hearings. This list does not include agencies or offices that only use remote witness testimony. As
well, the research is ongoing. Therefore, this list should not be viewed as a complete list. Rather, it is
illustrative of the many agencies and offices that conduct hearings via video teleconferencing (VTC). For
more information about the Federal Administrative Adjudication Project, visit
http://www.acus.gov/research-projects/federal-administrative-adjudication.

8

B. Authorizing Statutes and Regulations

While it does not appear that it is necessary for agencies to implement regulations
or guidance authorizing their use of videoconferencing, even when Congress has not
enacted enabling legislation, several agencies appear to have done just that. These include
the Social Security Administration,8 the Department of Justice Parole Commission,9 the
Equal Employment Opportunity Commission,10 and the Department of Labor Workers’
Compensation Programs.11 Each of these agencies was previously identified as
conducting hearings using videoconferencing. However, a review of the Code of Federal
Regulations, case law, and secondary legal resources also identified the Department of
Homeland Security as having rules regarding the use of videoconferencing even though
no information was available as to its implementation.12
While it may not be necessary to have statutes or regulations specific to the use of
videoconferencing, there may be some benefits to this approach. First, such rules clarify
that videoconferencing is an accepted part of the agency’s operations and provide the
technology with an air of legitimacy. More importantly, however, detailed regulations on
the use of videoconferencing force the agency to set clear guidelines for the technology’s
use, to anticipate likely challenges and issues that may arise so that they can be dealt with
more efficiently and effectively when the technology is used, and to get feedback and
buy-in from participants. For these reasons, regardless of whether it is legally necessary
to add videoconferencing to an agency’s regulations, best practices suggest that an
agency should consider doing so. Regardless of whether or not an agency adopts
regulations specific to videoconferencing, best practices also suggest that the agency

8

20 C.F.R. § 404.929 (2014)

9

28 C.F.R. § 2.25 (2007).

10

Allen v. Potter, EEOC Decision No 01A51259, 2006 WL 2526765 (Aug. 21, 2006) (quoting EEOC
Management Directive 110, Section 7-1 (revised November 9, 1999)).
11

20 C.F.R. § 10.615 (2011).

12

6 C.F.R. § 27.335 (2007).

9

must be flexible enough to avoid or solve problems with videoconferencing as they arise
because it is not possible for agencies to foresee all complications that may arise.

C. Legal Issues Identified

The CLCT literature review identified several potential legal issues associated
with the use of videoconferencing in legal proceedings. Two of the issues discussed at
length in the literature on videoconferencing in legal settings, the right to effective
assistance of counsel13 and the right to confront one’s accuser,14 are applicable in
criminal cases exclusively.15 As such, although identification of these issues is important,
they are unlikely to arise in federal administrative hearings.16

i.

Due Process Concerns

One additional constitutional issue is raised by the use of videoconferencing in
legal settings: that of due process. Several scholars have argued that the use of

13

Marr, supra note 5, at 81 1518; but see Connor, supra note 2, at 225-26 (arguing that the use of
videoconferencing in immigration removal hearings interfere with the effective assistance of counsel).
14

Id.

15

See Strickland v. Washington, 466 U.S. 668, 685–87 (1984); U.S. CONST. amend. VI. (“In all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with witnesses against him.”)
16

“We acknowledge that there are cases in which courts have expressed concerns over the technology of
videoconference hearings. For example, in interpreting the Confrontation Clause of the Sixth Amendment
of the U.S. Constitution, which applies to defendants in criminal cases, courts have been reluctant to
approve arrangements whereby defendants or witnesses were not permitted to be present in person at
hearings. [Citation removed] Concerns that might be present in these types of cases, however, where an
individual’s life or liberty is at stake, are simply not present in Board cases and, therefore, do not compel
the same result.” Koehler v. Dept. of the Air Force, 99 M.S.P.R. 82, ¶12 (2005). ). It is not the intent of
CLCT to argue that participants in adjudicative hearings could not benefit from being represented by
counsel or being able to confront accusers or opposing witnesses but simply to express that there is no right
to those as there is in the criminal justice context.

10

videoconferencing “threatens the due process rights” of defendants and claimants.17
Scholars who have raised this issue have largely focused on criminal law cases;18
however, three cases have addressed the due process implications of using fully
functioning videoconferencing in the administrative hearing setting.19
In the first case, Crickard v. Dept. of Veterans’ Affairs,20 the appellant argued that
the use of videoconferencing denied him the right to an in-person hearing.21 The Board
looked for guidance from the Federal Rule of Civil Procedure 43(a), which states “the
court may permit testimony in open court by contemporaneous transmission from a
different location” but limits the authority to do so to those “compelling circumstances”
in which good cause is shown and “appropriate safeguards” are taken.22 While the Board
was not bound by the Federal Rules of Civil Procedure, it ultimately determined that
“when an appellant in an appeal requiring the administrative judge to make credibility
determinations requests an in-person hearing, that request may not be denied in the
absence of a showing of good cause.”23
However, a later case, Koehler v. Department of the Air Force,24 the Board
revisited its decision in Crickard.25 While acknowledging expressed concerns about
17

Diamond, Bowman, Wong, and Patton, supra note 2, at 869; Connor, supra note 15, at 225-26.

18

See e.g., Diamond, Bowman, Wong, and Patton, supra note 2, at 869; Connor, supra note 15, at 225-26.

19

It should be noted that prior cases had addressed the due process implications of videoconferencing in
administrative hearings but because technology issues impacted the judge’s ability to ascertain witness
credibility, which went to a central disputed fact of the case the Board remanded for an in-person hearing.
See e.g., Perez v. Dept. of the Navy, 86 M.S.P.R. 168 (2000); Vincente v. Dept. of the Army, 87 M.S.P.R.
80 ¶¶6-9 (2000).
20

Crickard v. Dept. of Veterans’ Affairs, 92 M.S.P.R. 625 (2002). It should be noted that both the Crickard
and Koehler cases are cases before the U.S. Merit Systems Protection Board and are reviewed here because
they are two of only three available cases to address, even tangentially, issues of due process associated
with the use of videoconferencing in administrative hearings. As such these cases are not binding on other
agencies.
21

Id.

22

Fed. R. Civ. Proc. 43(a) (2014).

23

Crickard, 92 M.S.P.R. at 625.

24

99 M.S.P.R. 82 (2005). It should be noted that both the Crickard and Koehler cases are cases before the
U.S. Merit Systems Protection Board and are reviewed here because they are the only available cases to

11

videoconferencing technology and its legal implications,26 the Board found that such
concerns were not at issue in cases before the Board and expressly overruled Crickard.27
The Board thus held that its administrative law judges may hold videoconference
hearings in any case, regardless of whether the appellant objects.28
Finally, EF International Language Schools, Inc. v. Andrea Jesse involved a
direct due process challenge to the use of videoconferencing.29 In that case Respondent
objected to the use of videoconferencing to take a foreign witness’s deposition.30 The
Board’s decision explicitly acknowledged the detailed safeguards that were put in place
prior to the deposition, and it found that in light of these safeguards the Respondent was
not denied due process of law.31

address, even tangentially, issues of due process associated with the use of videoconferencing in
administrative hearings. As such these cases are not binding on other agencies.
25

Id. at ¶9.

26

Id. at ¶12.

27

Id. at ¶13.

28

Id.

29

EF Int’l Language Sch., Inc., 20-CA-120999, N.L.R.B., at 2 (2014), available at
http://www.nlrb.gov/case/20-CA-120999.
30

Id.

31

Id.

12

ii.

Credibility Determinations

The most significant legal issue and most often cited concern among judges is the
ability to effectively and accurately assess witness credibility via videoconferencing.
Many sources express concern that “videoconferencing may make it difficult for the fact
finder to make credibility determinations and gauge demeanor,”32 and that “[e]ven in an
age of advancing technology, watching on a screen remains less than the complete
equivalent of actually attending it.”33 While these concerns should not be discounted,
when appropriate technology is implemented according to the best practices specified in
this report, it is possible to effectively assess credibility via videoconferencing.
Numerous studies (especially those that account for improvements in technology) bear
out this contention.34 As an administrative law judge at the National Labor Relations
Board recently observed about her experience in a hearing at which witness credibility
was at issue:
During the video transmission, which had been tested prior to the hearing,
the audio and video quality was flawless, the witness’ demeanor, i.e., his
appearance, attitude, and manner, was easily observable. Certainly, any
hesitation, discomfort, arrogance, or defiance would have been easily
discerned. The entire proceeding was as spontaneous as live testimony.

32

United States v. Baker, 45 F.3d 837, 844-46 (4th Cir. 1995); Edwards v. Logan, 38 F. Supp. 2d 463, 467
(W.D. Va. 1999) ("Video conferencing . . . is not the same as actual presence, and it is to be expected that
the ability to observe demeanor, central to the fact-finding process, may be lessened in a particular case by
video conferencing. This may be particularly detrimental where it is a party to the case who is participating
by video conferencing, since personal impression may be a crucial factor in persuasion.").
33

United States v. Lawrence, 248 F.3d 300, 304 (4th Cir. 2001). It is worth noting that the comparison here
may not be entirely on point as the quote appears to compare viewing and a more participatory experience.
Videoconferencing allows for remote participation which differs from remote observation.
34

See, e.g., Molly Treadway Johnson and Elizabeth C. Wiggins, Videoconferencing in Criminal
Proceedings: Legal and Empirical Issues and Directions for Research, 28 LAW & POL’Y 211 (April 2006)
available at http://onlinelibrary.wiley.com/doi/10.1111/j.1467-9930.2006.00224.x/full (“If behavior is
affected in a way that gives defendants who appear by videoconferencing a disadvantage relative to those
who appear in person, there is more support for the view that videoconferencing unfairly compromises a
defendant's constitutional rights. On the other hand, if there are no observable behavioral differences, the
benefits of using videoconferencing might well be found to outweigh any costs.”); Sara Landstrom et al.,
Witnesses Appearing Live Versus on Video: Effects on Observers’ Perception, Veracity Assessments and
Memory, 19 APPLIED COGNITIVE PSYCHOLOGY 913, 914 (2005).

13

There was little or no audio delay between the questions and answers.
Thus, [the witness’s] testimony by video may be evaluated on an equal
footing with the testimony of witnesses appearing in person at the
hearing.35

Despite the concerns about judges’ ability to make credibility
determinations when using videoconferencing, there are other groups that have
expressed concerns about the bench’s continued reliance on credibility
determinations at all, particularly when credibility is based largely on demeanor.
36

Agencies with further concerns about assessing demeanor and credibility via
video conferencing may find it helpful to review the telehealth industry. Telehealth
allows for a psychologist to diagnose and treat patients by conversing with and observing
35

EF Int’l Language Sch., Inc., 20-CA-120999, N.L.R.B., at 2 (2014), available at
http://www.nlrb.gov/case/20-CA-120999 (emphasis added).
36

This concern stems from the fact that demeanor can be unreliable. James P. Timony, Demeanor
Credibility, 49 CATH. L. R. 903, 920 (Summer 2000), available at
http://www.nyc.gov/html/oath/downloads/pdf/the_artof_judging.pdf; see also, Koehler, 99 M.S.P.R. at 84;
But see, Morrow v. United States Parole Comm’n, 2012 WL 2877602 , *2 (Mar. 20, 2012) (“The Court
further finds that irreparable harm would likely result from a failure to allow Plaintiffs to have an in-person
hearing. While videoconferencing does allow for some observation of the prisoner's demeanor, an in-person
hearing no doubt allows for a more personalized comprehension of the prisoner's situation rather than the
more cold and detached hearing that inevitably happens through videoconferencing.”); United States v.
Williams, 641 F.3d 758, 764–65 (6th Cir.2011) (“Being physically present in the same room with another
has certain intangible and difficult to articulate effects that are wholly absent when communicating by
video conference.”) Whether because an accomplished liar believes his own lies or because a nervous
witness appears deceitful, it is all too possible for judges to misinterpret demeanor evidence. James P.
Timony, supra, at 920 and fn 77 (Summer 2000). Indeed, as the Conference of Canadian Administrative
Tribunals pointed out, assessing credibility is difficult: there is no formula for doing it, and we have yet to
invent a machine that can do it reliably. Conference of Canadian Administrative Tribunals, ASSESSING THE
CREDIBILITY OF WITNESSES: A PRACTICAL GUIDE, 7 (2000).
Based upon this information, best practices would suggest that administrative agencies and tribunals should
carefully consider whether it is necessary or appropriate to make credibility determinations, particularly
those based on demeanor, to resolve the cases before them. Agencies that are able to appropriately and
legally reach final decisions without reference to such factors should do so. Despite this concern,
videoconferencing that is well designed from the outset and that follows the best recommendations found
later in this report should in no way prevent judges from making credibility decisions over
videoconferencing, and in some instances appropriately designed videoconferencing may even make
assessing credibility easier as judges in in-person hearings lack the ability to zoom to see items or people
more closely to read their non-verbal messages and allows the judge to watch the witness “face to face” as
opposed to in profile as may be the case during in-person hearings.

14

the patient’s nonverbal behavior using videoconferencing. The technology has received a
great reception from both doctor and patient as it has many advantages previously
unattainable in an on-site setting including convenience for a patient and the ability of a
practitioner to unobtrusively zoom in and examine physical traits and displays that could
indicate a disorder including tics and involuntary hand movements.37
Extensive research has been conducted to confirm the reliability of a diagnosis
and evaluate the doctor-patient relationship via videoconferencing and the results have
been promising. A ten year, comprehensive review of telepsychiatric literature reached
the conclusion that “Telemental health is effective for diagnosis and assessment across
many populations (adult, child, geriatric, and ethnic) and for disorders in many settings
(emergency, home health) and appears to be comparable to in-person care.”38
It would stand to reason that if a doctor is able to reliably diagnose a mental or
emotional disorder using videoconferencing, then a judge likewise could
accurately assess a witness’ demeanor.
As technology advances, the capability to effectively assess demeanor via
videoconferencing will only continue to improve. In a recent study, researchers at the
University of California, San Diego and the University of Toronto employed their Facial
Action Coding System and were able to conclude that a computer has better accuracy
with recognizing true pain than a person. In distinguishing fake from real pain the human
subjects were only 49% accurate while the automated system had an accuracy of 88%. 39
By implementing this system in a VTC hearing, a judge would be able to utilize the
37

Eve-Lynne Nelson and Sarah E. Velasquez, Implementing Psychological Services over Televideo, 42
PROF’L PSYCHOLOGY: RESEARCH & PRACTICE 535 (Dec. 2011); Grant Fjermedal, Videoconferencing: Key
to Unlocking Health Benefits, Cost-Savings, and Productivity, FEDTECH, Feb. 12, 2014, available at
http://www.fedtechmagazine.com/article/2014/02/video-conferencing-key-unlocking-health-benefits-costsavings-and-productivity. The Veterans Affairs system allows the remote physician to do things such as
listen to the patient’s heart, examine the patient’s retinas, or zoom in for a close-up. Id.
38

Donald M. Hilty, Daphne C. Ferrer, Michelle Burke Parish, Barb Johnston, Edward J. Callahan, and
Peter M. Yellowlees, The Effectiveness of Telemental Health: A 2013 Review, 19 TELEMEDICINE & EHEALTH 444 (June 2013).
39

Gwen C. Littlewort, Marian Stewart Bartlett, and Kang Lee, Automatic Coding of Facial Expressions
Displayed During Posed and Genuine Pain, 27 IMAGE & VISION COMPUTING 1741 (2009).

15

technology to more reliably discern genuine demeanor, providing increased access to
justice.

iii.

Effect of Video on Adjudicative Outcomes

In 2013—at the Social Security Administration’s request—the Administrative
Conference undertook a project assessing the Social Security adjudication process, which
included an examination of the use of video teleconferencing in hearings.40
Administrative law judges at the Social Security Administration conduct a staggering
number of hearings every year, and in order to improve efficiency and reduce costs, the
agency has made it a priority to increase its use of video teleconferencing.41 Although
the agency had used video hearings extensively, it had not assessed the impact of video
hearings on the hearing outcome. While not definitive, a comparison of the outcome of
video hearings compared with non-video hearings demonstrates that the outcome is not
substantially affected by the method by which a hearing is conducted. As noted in the
study:
We looked at two sets of data to examine the impact of video hearings. First, we
compared the allowance rate between video and traditional hearings. We found a
3% differential – the allowance rate in video cases is 3% less than for other
determinations. Over time, this differential has remained relatively constant. We
also considered the incidence of representation in video cases to see if that might
account for any differential. Representation rates were not substantially different.
The lowest allowance rate was 4% and the highest allowance rate was 98%. In
light of that substantial variance among ALJs, the three percentage point
difference overall seems modest. Second, we compared the allowance rates of
ALJs who conducted both video and traditional hearings to determine if there was
a significant difference in allowance rate in those two settings for each particular

40

See Admin. Conf. of the U.S., Social Security Disability Adjudication Project, ADMIN. CONF. OF THE
U.S., available at http://www.acus.gov/research-projects/social-security-disability-adjudication (last visited
Oct. 23, 2014).
41

See SOC. SEC. ADMIN. ANNUAL PERFORMANCE PLAN FOR FY 2013 AND REVISED PERFORMANCE PLAN
FOR FY 2012, 27 (2012).

16

ALJ. A majority of ALJs decided for claimants more in face-to-face than in video
hearings, although the differential was modest.42
Therefore, in the Social Security disability adjudication context, the method by which a
hearing is conducted—video or non-video—appears to have no material impact on the
outcome of the hearing.
This finding in the Social Security context may not hold true in all situations. In
one case, a study of asylum adjudication found that the use of video conferencing can
have a negative impact on the outcome of cases—allowance rates were much lower in
cases conducted via video.43 However, there also existed a lower representation rate in
video hearings, so video’s apparent adverse effect may not be causal.44 In yet another
study of asylum adjudications, researchers found that “detained asylum seekers in 2010
did better overall if they had a VTC hearing (twenty-four percent [24%]) than an in
person hearing (eleven percent [11%]). Detained seekers in VTC hearings who were
represented got asylum forty-two percent (42%) of the time.”45 Other agencies that use
video teleconferencing technology will, of course, want to conduct their own studies to
ensure that outcome is unaffected by the hearing method.46

D. Benefits & Drawbacks of Videoconferencing

42

See Harold Krent & Scott Morris, Achieving Greater Consistency in Social Security Disability
Adjudication: An Empirical Study and Suggested Reforms, ADMIN. CONF. OF THE UNITED STATES, 46-47
(2013), available at
http://www.acus.gov/sites/default/files/documents/Achieving_Greater_Consistency_Final_Report_4-32013_clean.pdf.
43

Frank M. Walsh & Edward M. Walsh, Effective Processing or Assembly-Line Justice? The Use of
Teleconferencing in Asylum Removal Hearings, 22 GEO. IMMIGR. L.J. 259, 261 (2008).
44

Id. at 271-72.

45

LENNI B. BENSON AND RUSSELL R. WHEELER, ENHANCING TIMELINESS AND QUALITY IN IMMIGRATION
REMOVAL ADJUDICATION, ADMIN. CONF. OF THE U.S. 100 (2012).
46

For example, the Board of Veteran Appeals (BVA) indicates that it tracks and periodically compares the
outcomes of hearings conducted in person and those conducted by videoconferencing. The BVA reports
that it has found no statistical difference between the two groups of cases. Fjermedal, supra note 37.

17

Past surveys and studies identify a number of benefits, as well as a number of drawbacks
to the use of videoconferencing in a legal setting. The benefits fall into three major
categories: financial benefits, convenience, and improved access to justice.

i.

Financial Benefits

Although numerous sources cited the financial benefits associated with the use of
videoconferencing,47 CLCT was only able to identify one thorough review of the costs
and financial gains of videoconferencing. In 2012, the Social Security Administrations
Office of the Inspector General issued a report estimating the cost savings of conducting
Social Security hearings via video teleconferencing.48 The Inspector General estimated a
cost saving of $5.2 to $10.9 million annually.49 Therefore, over a ten-year period, the
agency would save from $52 to $109 million.50
Despite the lack of comprehensive and controlled studies of the financial benefits
of videoconferencing, it appears well-accepted among the legal community that
videoconferencing can produce substantial cost savings, most notably from savings
associated with travel expenses.51 Without videoconferencing, administrative law judges
47

See e.g., Koehler, 99 M.S.P.R. at 82 ¶8; Fjermedal, supra note 37; Michelle Nicolson, Fed. Agencies
Save Money with Virtual Events, Videoconferencing, TMCNET (Aug. 27, 2013), available at
http://conferencing.tmcnet.com/topics/conferencing/articles/350950-federal-agencies-save-money-withvirtual-events-videoconferencing.htm (indicating that in October 2012 NASA saved over $1 million dollars
by converting a 400 attendee conference to one delivered virtually through videoconferencing); Adam
Kaiser, Saving Billions, One Federal Agency at a Time, IVCI COLLABORATE ANYWHERE (Oct. 1, 2012),
available at http://www.ivci.com/blog/2012/10/01/saving-billions-one-federal-agency-at-a-time/ (“if just
half of Federal Governement works (sic) used video conferencing the government could save $8 billion
dollars annually in productivity costs”).
48

SOC. SEC. ADMIN. OFFICE OF THE INSPECTOR GENERAL, CONGRESSIONAL RESPONSE REPORT: CURRENT
AND EXPANDED USE OF VIDEO HEARINGS, A-05-12-21287 (June 2012). See also, Funmi E. Olorunnipa,
Agency Use of Video Hearings: Best Practices and Possibilities for Expansion, ADMIN. CONF. OF THE U.S.
(May 10, 2011).
49

Id. at 3.

50

Id.

51

Fern L. Kletter, Constitutional and Statutory Validity of Judicial Videoconferencing, 115 A.L.R.5th 509
(2004); DUNN & NORWICK, supra note 5.

18

either would be required to travel to remote hearing sites or would require hearing
participants to travel long distances.52 In terms of alleviating the judge’s time, of course,
fewer hours devoted to travel mean, in effect, more hours available for decision-making,
the primary mission of the agency, which can reduce case backlogs.
Further, one source indicated that videoconferencing could also be a mechanism
for providing sign language interpretation services. 53 Given that qualified interpreters
might not be available locally and that the Rehabilitation Act requires the government to
provide interpretation services as necessary to accommodate individuals with disabilities,
using videoconferencing may be an economical way to provide such services.
Any likely savings associated with the use of videoconferencing take on greater
significance in light of Executive Order 13589 on Promoting Efficient Spending.54 This
executive order requires federal agencies to minimize costs and provide “mission critical
functions in a most efficient, cost effective way.”55 Section 3 of this executive order
specifically identifies videoconferencing as a technological alternative to incurring travel
expenses.56
ii.

Convenience

Numerous sources also cited the convenience benefits associated with
videoconferencing. These included reduced travel time,57 less wasted downtime for
judges, greater scheduling flexibility, 58 and an ability to accommodate judges or

52

DUNN & NORWICK, supra note 5, at 8.

53

See Robert Echols, The Use and Effectiveness of Videoconferencing Equipment at Pine Tree Legal
Assistance, 4 (Dec. 2003), available at http://ntiaotiant2.ntia.doc.gov/top/docs/eval/pdf/236000002e.pdf.
54

Exec. Order No. 13,589, 76 Fed. Reg. 70861, available at http://www.whitehouse.gov/the-pressoffice/2011/11/09/executive-order-promoting-efficient-spending.
55

Id. at § 1.

56

Id. at § 3.

57

DUNN & NORWICK, supra note 5, at 8.

58

Id. at 9.

19

participants who are ill or unable to travel.59 Although not strictly a convenience issue,
some sources also credit the use of videoconferencing with improved security in some
instances.60
iii.

Access to Justice

Perhaps partially as a result of cost savings and convenience, videoconferencing
also appears to provide greater access to justice. 61 Some reports indicate that participants
who would not otherwise be able to participate in proceedings do so when
videoconferencing is offered.62 This may be because the participants would otherwise
have to make a lengthy, cost prohibitive trip or because they could not afford the cost of
counsel if counsel were required to travel. Other reports appear to suggest that access to
justice increases when the greater scheduling flexibility and decreased downtime for
travel afforded by videoconferencing enable agencies to hold more hearings in a shorter
period of time, thereby reducing the agencies’ backlog of cases.63
One benefit that was little mentioned in the literature, but was alluded to in at
least one report and expressly mentioned by one agency interviewed by CLCT, is that
videoconferencing sometimes forces civility on all the participants in a hearing. In both
instances this was associated with audio delays believed to be inherent in
videoconferencing. Judges indicate that the delay, accompanied by a lack of body

59

Id.

60

Kletter, supra note 51.

61

DUNN & NORWICK, supra note 5, at 9. Access to justice in this instance encompasses both increased
access by participants who might not have otherwise pursued an administrative hearing as well as shorter
time lapse before a hearing is held. Id.
62

“In a survey of participants in the Iowa test, . . . [t]est data showed that . . . the ratio of hearings held to
hearings scheduled was significantly higher for hearings using VTC procedures than for hearings
conducted in person.” 68 Fed. Reg. 5210, 5211 (2003).
63

“In a survey of participants in the Iowa test, … [t]est data showed that processing time for these hearings
was substantially less than for hearings conducted in person at remote sites during the same time period. . .
.” Id.; see also, Kletter, supra note 51.

20

language that can signal a person is concluding or pausing in their remarks,64 has caused
the agencies to be particularly polite and cognizant that they may be interrupting. Both
sets of judges identified a “workaround” in which someone who wishes to speak holds up
a hand, thereby giving the remote participants an opportunity to reach a stopping point in
their remarks.
The literature review identified two primary drawbacks associated with
videoconferencing: technical problems65 and decreased personal interactions. 66

iv.

Technical Problems

Reports suggested that technical problems besides the classic “technology not
operating the way you expect it to”67 include initial connection problems, 68 “occasional
dropped phone lines,”69 inaudible or difficult to hear remote site participants,70 and sound
or video delay.71 However, other reports suggested that most such technical problems
could be overcome with time, which brought improvements in the technology used, and
greater familiarity with the technology.72

64

DUNN & NORWICK, supra note 5, at 13.

65

Id. at 10.

66

Id.

67

Id.

68

Id. at 7.

69

Id.

70

Id. at 8.

71

Id. at 50, 87, 11.

72

Id. at 16-17.

21

v.

Decreased Personal Interactions

Some judges expressed a concern that videoconferencing decreased their personal
interactions with other agency personnel, counsel, or participants. As mentioned before,
some judges indicated that videoconferencing led to an inability to effectively read body
language to determine when to interrupt.73 However, the same judges indicated that this
“drawback” led to a corresponding benefit in the form of greater civility. The most
commonly cited concern about videoconferencing, however, was a perceived inability to
observe demeanor. 74

E. Best Practices: Credibility

In situations where credibility is key, it may be advantageous to clearly define the
factors judges should evaluate when making credibility determinations. A thorough
review of the factors to consider may reveal that it is possible to assess credibility without
resorting to demeanor evidence,75 thereby eliminating its inherent unreliability.

73

DUNN & NORWICK, supra note 5, at 13.

74

Id. (The judges in this particular study particularly expressed a concern about the inability to perceive the
demeanor of counsel as opposed to witness or participant demeanor.)
75

Different agencies at the state and federal level may have their own list of criteria to consider when
evaluating credibility. Some rely on demeanor evidence more explicitly than others. See e.g., TEXAS
WORKFORCE COMMISSION, APPEAL HEARING OFFICER HANDBOOK – EVIDENCE, §415 CREDIBILITY OF
WITNESSES AND WEIGHT OF EVIDENCE, available at http://www.twc.state.tx.us/ui/appl/appeal-hearingofficer-handbook-evidence.html#s41 (Aug. 12, 2014) (demeanor evidence not specifically mentioned);
CAL. EVID. CODE §780, available at
http://www.law.harvard.edu/publications/evidenceiii/rules/ca_div6.htm (last visited Sept. 24, 2014)
(demeanor listed first in list of criteria to consider when determining credibility); WASHINGTON STATE
OFFICE OF ADMINISTRATIVE HEARINGS, 17 PRACTICE TIPS FOR PUBLIC ASSISTANCE HEARING
REPRESENTATIVES, available at http://www.oah.wa.gov/17PracticeTips.shtml (last visited Sept. 24, 2014)
(requiring all findings based on credibility or demeanor to be identified and supported); INA Section
240(c)(4) (includes demeanor, candor, or responsiveness of applicant or witness); James P. Timony,
Demeanor Credibility, 49 CATH. L. R. 903, 907-13 (Summer 2000), available at
http://www.nyc.gov/html/oath/downloads/pdf/the_artof_judging.pdf (discussing demeanor before other
criteria that may be used to determine credibility).

22

Judges should also be encouraged to document the factors used to determine
credibility, thus providing support for the decision and decreasing the likelihood that the
decision is reversed on appeal or the case remanded for in-person hearing.
If demeanor evidence is believed to be a necessary component of credibility,
agencies should ensure that equipment allows for judges to view non-verbal cues from
the claimant, attorneys, or witnesses. This evidence could include things such as hand
gestures, maintenance or lack of eye contact, and shifting in one’s chair.

23

III.

The Nature of Video Telecommunications

In order to better understand the benefits of video telecommunications, it is
important to understand what it is and how the technology works. The following is a brief
description of the technology, the various components that are the parts of a video
telecommunications system and some of the issues found throughout the use of these
systems.

A. What is Video Conferencing?

The term video conference refers to the use of video and audio transmission
devices to allow people in different physical locations to communicate by seeing and
hearing each other. Since people communicate through their facial expressions and body
language as well as through their words, video conferencing created a vehicle through
which one could interact with another as he or she would in person while availing oneself
of the benefits of being able to communicate remotely.
In the past, there were issues with different manufacturers’ equipment
communicating with other equipment, but today all of these diverse systems can
communicate with each other due to current telecommunications standards. The
International Telecommunications Union is responsible for generating worldwide
“recommendations” for telecommunications. The H.3xx series are recommended for
video-conferencing and include the protocols for coding audio and video, multiplexing,
signaling, and control.


H.320 Narrow-band V/C over circuit-switched network. This is an umbrella
type recommendation for sending multimedia (audio /video /data) over ISDN
based networks.



H.321 Narrow-band V/C over Asynchronous Transfer Mode (ATM). An
ATM network is designed to carry a complete range of telecommunications
24

and computer data networks over a managed switch system. The network is
designed to handle high data packets as well as voice and video data.


H.323 Narrow-band V/C over non-guaranteed quality-of-service packet
networks (Internet). A packet service network is a type of data network that
groups all transmitted data (regardless of content, type, or structure) into
blocks or data, called packets.



H.324 Very narrow-band V/C over the general (dial-up) telephone network.
This type of communications uses regular analog telephone lines.

These standards made it possible to call any other system that has the ability to
communicate on the same standard, thus making video conferencing today more reliable
and simpler. In many respects, a video conference call today is no harder than making a
telephone call.

In order to understand how a video conference system works, it is important to
recognize the parts of a video conference system and their respective functions. The parts
of a video telecommunications system include:


A codec is a device capable of encoding or decoding a digital data stream. The
word codec is a combination of “compressor/de-compressor” or “coder-decoder.”
This device converts the audio and video signals into a digital signal which is in
turn transmitted to the far-end. At the far-end, the signal is converted back into
audio and video signals for display. For example, a codec converts the audio and
video signals from the judge’s hearing room into a digital signal that is
transmitted to the claimant’s location (i.e., the far-end). The codec at the far-end
converts that digital signal back into audio and video signals.



A camera is a device that captures images in the room. Literally this is the eye of
the system. If it cannot see the object, the transmitted image is poor or nonexistent. Cameras have a movable lens (zoom) and a sensor. This sensor, a
charge-coupled device (CCD), measures a light panel of tiny light-sensitive
diodes called photosites. Each photosite measures the amount of light (photons)
25

that hits a particular point, and translates this information into electrons (electrical
charges). A brighter image is represented by a higher electrical charge, and a
darker image is represented by a lower electrical charge. The camera also includes
a housing that is capable of moving, referred to as tilt and pan for vertical and
horizontal movement.


The video conference system includes at least one display. This is a device that
shows the video image from the far-end of a video conference.



Microphones are devices that capture the sound from either end during a
conference. As the camera is the eye, the microphone is the ear; what the
microphone cannot hear will not be transmitted.



Speakers are the devices that study the sound from the other end of a conference.
They can either be mounted on the displays or located in another form in the
room.

It is important to remember that the video product is only as good as its weakest
link. Having quality components and sufficient bandwidth is the only way to guarantee a
good video conference signal.

B. Methods of Transmission

The two most common methods of communication are through Integrated
Services Digital Network (ISDN) and Internet protocol (IP). ISDN was the initial method
of transmission and is essentially a telephone call type of connection. IP has become the
universal standard for video conference and modern telephone communications due to
the ready availability of high bandwidth internet connections and the low cost.

i.

ISDN

ISDN is a digital communications network providing transmission rates in
multiples of 64kbits per second. Typically described as 2B + D, Basic Rate ISDN (BRI)
26

logically uses two 64kbits/sec data channels (B channels) and one 16kbits/sec signaling
channel (D channel). ISDN is not the single global standard. Within Europe, EUROISDN is used almost exclusively. Some countries even have their own types of ISDN, all
of which are based to a varying degree around ISDN. This is important to recognize since
the differences with various forms of ISDN communication have been the cause of many
video telecommunication problems.
ISDN cabling usually connects to the system using an 8-core straight-through
cable which is terminated with an RJ–45 jack at each end. The cable is terminated so pins
1, 2, 7, and 8 are used by ISDN to provide a power source for ISDN devices such as
ISDN telephones; pins 3, 4, 5, and 6 carry the transmit (Tx), receive (Rx) balanced pairs
required for data communications.

ii.

IP (Internet Protocol)

IP is the video transmission carried over normal internet infrastructure. The
difference is the parts of the system that allow it to function. This standard is universal
throughout the world, allowing any device to easily communicate with another device.
The parts of an IP based system are:
a. Terminals

The terminal is the transmitting and receiving component of a video conference
system that supports video and audio. The transmitter includes a digital imaging and
processing device (coder) and the receiving unit includes a data processing unit and a
display generator (decoder). This is the main part of a codec’s function.
b. Gatekeepers

A gatekeeper is a component of H.323 that is responsible for managing other parts
of an H.323 network. Its responsibilities include bandwidth management of incoming
or outgoing calls, call admission to accept or deny calls, and zone management. The

27

H.323 terminal must make use of the gatekeeper’s services if the gatekeeper is
present on the network. Gatekeepers are typically software products that reside on a
server in the network.
c. Gateways

An H.323 gateway is required to perform the translation if there is a need for an
H.323 terminal to communicate with another terminal on an H.320, H.324, or analog
network. These components typically have ISDN and IP network connections and
support the translation between these two networks. Typically, codecs have built-in
gateways with minimal features.
d. Multipoint Control Units

The multiple control unit (MCU) controls conferences between 3 or more
terminals. The H.323 MCU may be a separate component or may be incorporated into
a terminal.

C. Standard Definition vs. High Definition Video

Standard definition (SD) video is the term for low resolution video. This is
normally a resolution of 480 lines and produces a 4:3 aspect ratio. In simple terms, this is
the television video we grew up watching. In the United States, this was referred to as
NTSC.
High definition (HD) video is a higher resolution than standard video and
normally has a current resolution of 720 to 1080 lines of resolution and a 16:9 aspect
ratio (wide screen). Again in simple terms, this is the television of today.

This difference is important to know because most current video conference
systems are designed for high definition. The increased resolution provides much

28

improved visual content and quality, but it requires more bandwidth than a standard video
conference.

D. Video Conference vs. TelePresence

Video conference equipment manufacturers have revamped their
equipment lines and moved to HD video conferencing as a standard. The base
models are referred to as HD video conference while the higher-end equipment is
considered TelePresence. HD video conferencing uses high quality camera optics
and digital audio/video to greatly enhance the quality of the picture and sound of
the call. TelePresence refers to a set of technologies that are designed to make all
participants feel as if they are present in the same room. TelePresence provides
the users' senses with stimuli to give the feeling of being in that other location
through position, movements, actions, voice, and other stimuli normally utilized
by one’s mind during any meeting. For example, if a judge, representative, and
claimant are in one room and a witness is at another location, the camera will
move in order to focus on whoever is talking—the judge, representative, or
claimant—just as one would move one’s head toward the speaker in person. The
witness, though participating remotely, will have an experience similar to one he
or she would have in person. In essence, the industry is moving toward a higher
level of remote video experience.

The major difference between the two methods is the technology involved
within each method. Video conference equipment is much the same as it has been
for the last ten years. The cameras have greatly improved in quality and
performance, allowing the user to see the objects even more closely than if they
are in the room with them. The audio electronics have also improved with better
acoustic echo cancellation methods, vastly improving the quality of the sound on
both ends of the conference. TelePresence systems take these improvements and
multiply them within the experience. Multiple cameras in the room and highly
29

advanced digital electronics provide the visual and audio stimuli that mimic the
actual presence within the room. If a person on the left speaks, the other images
“turn” toward the speaker and the sound comes from the “left,” just as if the
person was across the table from you. The room designs are developed to add to
the experience.

The financial cost is actually less for current generation video conference
equipment than previous generations. The real cost increase is in the area of
bandwidth. Basic HD videoconference equipment requires a minimum of 1.2
Mbps for a single point-to-point conference. To provide for a decentralized
multipoint between four end-points (the normal capability for most systems) the
bandwidth requirement would be four times that at the “host” system (5 Mbps).
This is quite a capacity increase from the current 384 kilobit per second or 768
kilobit per second currently used by many government agencies, but it is critical
to provide the quality of service the hearing rooms need.

E. Point-to-Point vs. Multi-Point Calls

A point-to-point video call goes from one location to another location. It involves
just two video conference systems. A multi-point video call is a call involving several
locations and video systems. Most current video conference codecs can call three other
locations using the MCU built into the codec. In order to connect to more locations, an
outside bridge must be used. A bridge is simply a larger MCU that can connect multiple
locations and networks.

Multi-point calls also require more bandwidth. If a point to point call is 1.2 Mbps,
then to maintain the same quality on a call with four points, a bandwidth of 5 Mbps is
required.

30

Some federal agencies require all calls to go through their bridge. This is mainly
for security purposes. While no one will dismiss the need for security, this method can
cause quality issues and transmission delays. It can also create scheduling issues and
delays if there is too much traffic on the bridge.

F. Common Issues with Video Teleconferencing

The educational, business, and medical worlds have been using video
conferencing for a long time as a proven method of enhancing communication and
reducing costs. There have been many studies made in an effort to improve quality and
performance. Most of these studies have identified three issues that cause poor quality
video conference experiences, which include: (1) operator knowledge, (2) equipment
problems, and (3) the physical environment in which the video conference occurs. These
same issues are the cause of many of the video conference concerns voiced during our
agency interviews.

i.

Operator Issues

An operator is any person who uses the video telecommunications
equipment. Many problems with video conferences have been traced to the
operator’s lack of knowledge on how the system works or basic audio principles,
such as speaking into the microphone. This is a common problem that is found in
corporate and medical video use, as well as in the legal world.

a. Operator Knowledge

It was surprising how little the majority of video conference users know
about the systems they are using. One does not expect a person to need an

31

engineering degree to operate a video system, but some basic understanding of
how it operates is essential to good performance.

There are a number of examples of this, but consider an example found on
a previous research study by CLCT. A judge complained about a person
monitoring their video hearing. Upon visiting the hearing room, CLCT found that
the screen was showing a picture-in-picture split screen (PIP –when the screen is
divided into a small image showing what the local camera is seeing and a larger
image of the far-end room). The near-end camera zoom was pulled back so far
that the image to the far-end could see only a small head in the back of the room.
This explained the “person on the screen who was monitoring” was actually the
judge’s image on the screen but also indicated that the people at the other (far)
end could not clearly see to whom they were talking. When we mentioned this to
the judge, his response was that he had no idea what that screen (PIP screen) was
or how it got that way. He also did not know how to work the camera. When we
explained what it was and how to adjust the camera, he was delighted, and the
people at the other end could then see the judge clearly. This is presented not to
imply a failing on the part of the judge but to show an obvious need for basic
understanding and training that must be considered if video conference equipment
is to be used successfully.

b. Agency Support Personnel

Support for video conference equipment is crucial to successful long term
use. Support can include simple operator training, normal maintenance, problem
trouble shooting, network management and even equipment repair. This does not
necessarily mean that a user agency must hire professional electronic engineers,
but the agency does need to balance the number of video systems used by the
amount of normal support required. Most corporations, depending on size, use a
combination of inside support personnel and vendor support.
32

Administrative agencies seldom have trained dedicated support personnel
for the video conference equipment. The technology support personnel are
normally required to support IT, telephones, copiers and other office equipment,
as well as the video equipment. It should be noted that there is nothing wrong
with that, either. Depending on the size of the agency and the number of video
systems deployed, there are a number of options. Some larger agencies, such as
the Social Security Administration, have support personnel, but that is because of
the number of systems the agencies use.

c. Conclusion

All video conference users require training and technical support, and the absence
of these is the root of most video equipment problems. Being familiar with the operation
of video conference equipment and how to basically maintain and support it eliminates
most of the operator-related issues. More suggestions on this can be found in the “Best
Practices” section of this document.

ii.

Equipment Issues

As with any mechanical or electrical piece of equipment, things can break or
simply not work correctly. That video conference equipment must be maintained and
cared for is a basic fact. Camera lenses and video displays must be clean, or the image
will be affected. While this is a reality, most of the equipment problems we have seen are
not just a case of poor maintenance, but sometimes the systems were doomed to poor
results from the start. The greatest equipment problem area was one of insufficient
bandwidth causing the system to provide poor quality video, audio, and transmission
delays. Audio issues were also an industry problem that was common to hearing rooms as
well as in conference rooms. Another problem area was often the way the equipment was
installed in the room.

33

a. Bandwidth Issues

Bandwidth has already been mentioned, but the issue bears repeating. A
simple way of understanding what bandwidth means to video conferencing is to
compare it to a water hose. If a garden hose is connected to one sprinkler, one will
get a certain amount of water out of the sprinkler. If I add three more sprinklers, I
will need a bigger hose to provide the same level of water out of the sprinklers. If
I do not increase the size of the hose, I will cut the water level out of each
sprinkler to a third of the water compared with using just one. On one project with
an administrative law agency, the contractor who supplied the network service to
that agency objected to adding additional bandwidth on the grounds that it would
cost too much. They indicated that the past usage did not warrant the additional
cost. That sounded logical, especially in these financial times, but it was pointed
out to the contractor, and the agency, that while they had not used it in the past,
with the advances in video and case management contemplated by the agency, if
they did not increase the bandwidth the system would crash in a very short time.
If there is one predictable factor, it is that network requirements and the need for
increased bandwidth will be necessary for all agencies as we move forward over
the next few years.

Dedicating large amounts of bandwidth may require increasing the size of
the network, and there is no question that there are significant costs to doing that.
But, the cost of not providing enough bandwidth is poor quality performance from
the video conference equipment, which leads to poor quality video and the source
of many complaints. One judge told us that he could not clearly see a scar on a
person’s arm over video but could in person. When looking at the video system,
the picture was fuzzy and weak due to insufficient bandwidth.

34

b. Audio Issues

Sound quality in hearing rooms and courtrooms is a great concern. During
the interviews, the CLCT team was told of audio quality issues ranging from poor
sound quality during the video calls to poor audio recording. Some of the issues
were easy to identify, while others were either inherent to the current audio design
or due to operator error.
The following are examples of the “easy to diagnose” problems:
There were cases when people on the far side could not hear
participants in the hearing room. In the vast majority of these cases, the
participants were not speaking into the microphones (i.e., the only source
that picks up sound). Microphones are often moved out of the way to
allow for laptop computers or papers. While this is understandable, the
result, a loss of good audio, is completely unacceptable. The microphones
should be placed in front of all participants and participants should speak
into the microphones. One permanent solution would be to install the
microphones into the desks and tables so they could not be moved.
Perhaps the better solution is to require each speaker to speak into a
microphone and provide a dedicated microphone for each participant.

A second issue was the ability to hear clearly in the room. During a
video conference, the speakers on the television are often used for sound
re-enforcement. This will work, but there are latency issues that can cause
audio problems affecting the intelligibility of the sound in the room. There
have also been instances of the television sound being turned down
accidentally. It is best that hearing room speakers be directly connected to
the audio processing system which reduces the latency and improves
sound quality. This set-up also eliminates non-technical user volume error.

35

c. Installation Issues

Installation quality is not only a performance issue, but a safety one. In
previous work with several federal agencies, CLCT has seen poor quality
installation problems with a perfectly good video conference system. We have
seen where some installers did not secure wiring or, in some cases, equipment.
Cables are placed under chairs, which cause trip hazards and lead to cable
damage. CLCT has seen wires laid on the floor with no regard for safety or
appearance. In one reported case, a person had fallen and been injured as a result
of tripping on these wires. Obviously, loose wires that may be broken or pulled
invite technical failure. The effort installers made to secure the wires was clearly
minimal.

iii.

Environmental Concerns with the Use of Video Telecommunications

The room environment in which the video telecommunications system is installed
is equally as important as the equipment itself. A wide variety of issues can be solved
with proper lighting, acoustics, room colors, and air handling systems. The video
conference industry has conducted many studies on how to use this environment to
enhance the video experience and performance. The high end telepresence rooms are
examples of this research. The following are short explanations of industry
recommendations:

a. Lighting

The vast majority of hearing rooms and courtrooms do not have proper lighting
for video camera use. This lighting situation causes poor visual quality at the other end of
the video conference. Perhaps the main issue is that these rooms were designed for an

36

office and not for a video conference environment. In his article “Lighting for
Teleconferencing Spaces,” James Robert Benya states,
Video teleconference rooms are among the most difficult spaces
for which to design lighting. They combine the bright illumination
requirements found in TV studios with the need for a darkened
environment to allow viewing a video display screen. Making both
possible at the same time is why special lighting systems and
techniques must be used.76

When we add the requirement to provide lighting for the normal functions of a hearing
room, the design becomes critical. Fortunately, much of the design requirements can be
adapted from normal video conference rooms as used in the corporate world.
Fluorescent overhead lighting is normally found in the hearing rooms, and while
these were designed to illuminate documents and materials on work surfaces, they can
cause shadows to appear on a person’s face. Lighting placement is also important so as to
not create glare on computer monitors. Lighting should be placed to achieve a well
dispersed, horizontal, ambient light throughout the room. The lighting fixtures should be
reflective and provide indirect lighting.
The lighting configuration in the room should provide even coverage throughout
the room. 100% indirect lighting should be used to ensure that there is even disbursement
with no “hot-spots,” such as those that may be caused by mixing direct and indirect
lighting.
Light cast on a face should be at a 45 to 60 degree angle and originate
from multiple locations to minimize shadowing around the eyes and chin. There
should be 400 to 500 lux (lux is a measurement of light. One lux is equal to one
lumen per square meter) on the faces of the participants on a vertical plane. The
usual color temperature of the lighting should be between 3,000 to 3,800 degrees
Kelvin. (Indoor light setting for broadcast cameras is 3,200 Kelvin; outside setting
76

James Robert Benya, Lighting for Teleconferencing Spaces, Lutron Electronics, Inc. 1998, available
online at http://asia.lutron.com/grafikeye/casestdy/366657Teleconferencing3.pdf.

37

is 5,600 Kelvin). For video conferencing purposes indoor artificial lighting,
“daylight” type lamps produce the best results. Incandescent quartz halogen light
sources are the most popular for video production lighting. Do not use low energy
florescent lights that operate between 30 and 50 kHz.
High frequency electronic ballasts are required for video room lighting. If used,
there will be no flicker to interact with a video camera.
To improve screen contrast and image sharpness, room surfaces around the screen
should be dark and shaped to shield the screen from ambient light. The dark finish on
adjacent surfaces prevents the screen’s own light from being diffusely reflected onto
itself. In other words, proper architectural design is essential in achieving good screen
image quality.

b. Acoustics

Another issue in many hearing rooms and courtrooms is the transference of sound
from one room to another. This is not only an issue that creates more background noise in
the video conference, but also leads to privacy concerns. The design of a room for
optimal acoustics is a science unto itself and requires significant engineering using the
specifics of any given space. A short version of most video conference room acoustical
design plans would include:


Walls extend from floor slab to ceiling slab and should be sealed with caulking on
both the top and bottom of the walls.



Wall construction should provide a gypsum board thickness of at minimum 5/8
inch, with a preferred thickness of 1 inch. A single layer of ½ inch bonded to
another layer of ½ inch creates an ideal surface to subdue mechanical coupling
(vibration) between the layers of the wall.



Studs on the wall should be “offset” to further eliminate mechanical coupling
between hearing rooms.

38



Fiberglass dense batting or mineral rock wool of 4 to 6 inches (the equivalent of
R-11 to R-13) should be placed in the wall and should not be compacted to
improve efficiency. This should increase the minimum sound transmission class
(STC) rating of 55 to 65, which is better for the control of re-reinforced sound.



Doors should be made of solid wood with rubber door sweeps and gaskets
surrounding the door closure area. This should provide a minimum STC rating of
45 to 55.



Acoustical ceiling tiles aid in absorbing and diffusing sound energy within the
room. The ceiling is a critical plane for sound control. Ideally, a 1 inch thick
compressed densecore fiberglass tile should be used. Above this should be a
blanket of at least 6 inches unfaced dense fiberglass batting or mineral rock wool
(the equivalent of R-15 to R-19).



Floors should be carpeted to absorb sound and, in ideal conditions, 50% of the
wall surface should be covered with acoustical treatment.
This treatment may be more extensive than in normal building construction, but is

necessary to maintain the sound within the rooms and provide the confidentiality
required.
c. Room Décor

The décor of the room also affects the video quality. The electronics and optics of
a video conference system “build” the image from a blue / gray reference image; certain
colors, textures, and decorations can have a negative effect on the video product even
though they look esthetically pleasing. Wall finishes, artwork, furniture, and other
fixtures in the field of view of the camera should be neutral in color. When there is a
minimum difference between the room background and the reference image color, the
codec has an easier time converting the images into a digital format and results in better
video quality at the far-end. In general, light shades of gray or blue work best with
cameras. White paint should be avoided, since it creates too much contrast and can
literally erase the faces of participants with darker skin tones from the camera’s view.
This mixed with poor lighting has already caused problems in some hearing rooms. Wall
39

finish should be semi-flat or eggshell for performance and low reflection. The floor
usually isn’t seen by the camera, but it is best to keep the floor covering relatively dark
anyway, to reduce glare.
Table surfaces should not be glossy, since that kind of finish will reflect light.
Matte or eggshell finishes on any surfaces will reduce reflectivity and help control the
balance of light within the room. Table veneers such as Wilsonart colors of Fusion
Cherry, Medium Cherry and Natural Maple are video conference camera friendly
millwork colors.

d. Heating / Ventilation / Air Conditioning

Controlling the temperature of the room is necessary for the comfort of the
participants in the room, but it also plays an important role in the videoconferencing.
Electronic equipment produces heat and, like a person, prefers to operate within a certain
temperature range. Industry standards recommend that the room have its own separate
thermostatic control inside the room. The room should be maintained at a temperature
range between 68 and 78 degrees Fahrenheit. Relative humidity should be between 10
and 90 percent.

It is recommended that vents should have low-velocity diffusers, duct lining,
baffles, registers, or covers in order to soften the air flow and the background noise it
produces. Vents should not be located directly above microphones or speaker locations in
the ceiling. Also a vent should not be placed directly over the judge, as it can interfere
with the judge’s microphone or hearing by creating noise from air movement. All duct
penetrations into the room shall be baffled to prevent compromising the STC requirement
of the wall.

40

IV. Use of Video Teleconferencing in Hearings and Related Proceedings

A. Common Uses Today

The use of remote communications systems in courts is growing at an exponential
rate. This group of technologies allows parties to participate from anywhere in the world,
reducing cost and improving efficiency. Technically, remote communication technologies
include both telephone communications and video conferencing. While there is no
question that telephone remote communications are heavily used in the practice of
administrative law, for this study we are concentrating on the video conferencing side of
these technologies.

The use of video telecommunications was first used as a method of reducing cost
and improving security, by not transporting detainees, for arraignment proceedings.
These first appearance proceedings were a simple task of connecting the parties without
the detainee having to travel to the courthouse. The transmission of these events was
initially over fiber optic cable. As distances between the detention center and the
courthouse increased and the need emerged to communicate to multiple detention centers
and courthouses, the transmission method was changed to ISDN connections. Today, this
is still a major use of video in both criminal and civil proceedings, but most
communication is now over IP to vastly reduce the cost of transmission and improve
quality and reliability. Video telecommunications have been used in courts large and
small, and the savings can be very dramatic. In a June 7, 2011 press release by the
Pennsylvania Supreme Court, the court reported:

The survey, conducted by the Administrative Office of
Pennsylvania Courts’ (AOPC) Office of Judicial Security, found
that on average more than 15,700 proceedings are held via video
conferencing each month, saving the state’s magisterial district and
Common Pleas courts an estimated $1.7 million monthly or a
cumulative cost savings of more than $21 million annually.

41

Philadelphia and Delaware counties reported the highest monthly
savings of $550,000 and $271,000, respectively.77

These numbers do not include the savings and other benefits coming from improved
security and judicial peace of mind.

Video teleconferencing can be used in many ways in addition to first appearances.
The following is a short list of uses found commonly in administrative agencies:

i.

Remote Witness

Many agencies use video telecommunications (and telephone communications) as
a vehicle for remote witness participation. These witnesses can be medical experts,
vocational experts, family members, doctors and even just observers to a given situation.
Throughout all areas of the practice of law, remote testimony has been credited with vast
financial savings and lessens the need to reschedule or delay hearings.

ii.

Remote Judge

The use of video telecommunications allows the judge to enter the proceedings
without traveling to the site and is a major use of this technology. While the Social
Security Administration uses video teleconferencing in its disability adjudications on a
larger scale than any other agency, other agencies also heavily use video for judicial
appearance. While some agencies initially did not accept remote judge participation,
those that use this method found the greatest benefit was the financial savings it afforded.
One judge shared that his office was based in Houston, Texas, but either he or one of his
colleagues had to attend hearings in Austin, Texas every week. The cost of each trip was

77

Press Release, Administrative Office of Pennsylvania Courts, PA Courts Expand Use of Video
Conferencing, Saving $21 Million Annually in Defendant Transportation Costs (June 7, 2011), available
online at www.pacourts.us/assets/files/newsrelease-1/file-1396.pdf?cb=29e05d.

42

$1,000 and that cost does not account for intangibles such as travel weariness or
scheduling issues (e.g., delayed or cancelled flights). The agency purchased a desktop
video conference unit for $7,000 to allow the judges to connect without traveling. In less
than two months, the equipment paid for itself, and efficiency improved greatly since
there was no need to reschedule hearings due to travel issues.

iii.

Remote Representation

Several administrative agencies, have even promoted remote representation to the
extent of making it possible for representatives who frequently practice before it to have
video conference equipment in their offices. This arrangement allows representatives to
attend hearings without traveling, and again saves time and alleviates scheduling
difficulties.

Video teleconferencing may also play a critical role in improving
representation of indigent populations and may have the potential to
improve efficiency in agency adjudications by increasing or enhancing
representation for indigent people seeking relief through an adjudicatory
process. Accordingly, further use and study of video teleconferencing for
representation is needed. In the context of indigent detained immigration
court respondents, the Administrative Conference is currently planning to
undergo a study and pilot project aimed at testing the efficacy of using
video teleconferencing technology to represent legal clients remotely. The
goals of the study and pilot project are to (1) reduce backlogs and create
greater efficiencies in immigration removal procedures, and (2) increase
fairness to detainees by providing a mechanism for access to counsel—
since more than 70% of detained individuals currently have no
representation—and a prompt hearing. The proposed project will be
coordinated by leading academic experts on courtroom technology and
will use remote representation for families detained by U.S. Immigration
and Customs Enforcement. The project is currently in the planning phase
and anticipates using lawyers, from the private bar, who are willing to take
on immigration deportation cases and represent detained individuals or
families pro bono in removal proceedings before the Department of
Justice’s Executive Office for Immigration Review. Following planning
and execution of the proposed project plan, Administrative Conference
plans to issue study findings which will shed light on ways video
teleconferencing may increase and improve representation in federal
adjudications. Moreover, study findings may inform subsequent work in
43

the area of using technology to increase access to representation for
indigent populations appearing before courts and adjudicatory proceedings
in other settings.78

iv.

Remote Claimant / Defendant

The use of a remote claimant is common in many types of agency hearings.
Essentially, the claimant, usually with their representative, is at one site and the judge is
at another. For example, according to the Social Security Administration, 28% (158,758
as of September 16, 2014) of the hearings so far in Fiscal Year 2014 have involved
video.79

B. Potential Uses that are Not Common Today

It is interesting to note that several other uses for video telecommunications were
not identified as being used by administrative agencies but are common to many courts
throughout the United States. Some examples are:

i.

Remote Foreign Language Interpretation

The need for foreign language interpretation is critical for all administrative
agencies. Executive Order 13,166 requires all administrative agencies, as well as any
other entity that receives federal funding, to provide for persons with a deficiency in
English. Many agencies provide foreign language interpretation by telephone, and while
this works, it has weaknesses in that the visual communication between the party and the
78

E-mail from Amber G. Williams, Attorney Advisor, Admin. Conf. of the U.S. to Martin E. Gruen,
Deputy Director, Center for Legal and Court Technology at William and Mary Law School (October 6,
2014, 10:37 EDST) (on file with recipient), quoting Funmi Olorunnipa, Attorney Advisor, Admin. Conf. of
the U.S.
79

E-mail from Nancy O. Webb, Associate Commissioner, Office of Disability Adjudication and Review,
Social Security Administration to Martin E. Gruen, Deputy Director, Center for Legal and Court
Technology at William and Mary Law School (September 17, 2014 17:50 EDST) (on file with recipient).

44

interpreter is lost. It also does not provide for those who require American Sign
Language. Courts are turning to video conference equipment to provide more complete
and better quality interpretation.

ii.

Remote Court Reporting

Many administrative agencies utilize court reporters, either stenographic or voice
writing, to capture the record. This often creates a problem when the reporter is ill and the
hearing has to be rescheduled. For judges that ride circuit, it is often difficult to find a
court reporter with competency in administrative law. Here again, many courts have used
video technology to provide for a court reporter who is not physically present in the
hearing room. The reporter can see and hear the proceedings and supply the judge with a
real-time transcript on her laptop over the Internet. This arrangement eliminates the
rescheduling issues and allows the judge to maintain the use of a court reporter with
whom he or she is comfortable.

iii.

Remote Confidential Discussion

Many courts provide the ability for representatives, who are in a different location
than their clients, to connect remotely and securely to the client. This arrangement
provides a faster, simpler method of pre-hearing communication for all parties.

45

V. Best Practices for the Use of Video Teleconferencing in Hearings and Related
Proceedings

There is no denying that there have been issues with video conferencing in the
past and many of those problems may still persist today. CLCT cautions anyone from
making a judgment based on a bad experience in the past as to what is possible today. If
one is going to use a technology, one should use it correctly.
As CLCT reviewed the documents and interviewed agency officials—judges and
IT staff—and representative organizations, it became clear that “Best Practices” could be
addressed with four separate areas:


“Bricks and Mortar” – This section addresses the equipment and physical
environment in which the equipment is used, as well as the transmission
requirements to make the system work successfully.



Training – This addresses the materials and support structure that is needed to
allow users and support personnel to ensure video telecommunications systems
operate properly.



Financial Considerations – This section provides facts to consider regarding the
financial costs of implementing video hearings and identifies potential returns, as
experienced by federal agencies that have video hearing experience.



Procedural Issues – This addresses the concerns and issues that agency and a
representative group presented and recommends potential solutions to those
issues.
A. Foundational Elements - “Bricks and Mortar”

The term “bricks and mortar” is a common expression for the physical part of a
video telecommunications system design. This includes the equipment and the physical
space in which it is to function.

46

i.

Equipment

The following section will deal with some recommendations for best practices
regarding the physical hardware, the way it is installed and the communications network
it needs.
a. Choosing the Correct Equipment

There is a wide variety of video telecommunications equipment available today.
Systems range from tablets to complex multi-camera installed telepresence systems with
multiple screens. When selecting the appropriate equipment, one must first think about
the proceeding the technology is meant to serve, as well as the desired result.

The first and perhaps most fundamental factor is the video screen. The screen
must be large enough to clearly see the video image. If a single judge needs to view a
single video image, a small desktop display should be sufficient. One judge had an issue
with his display, complaining that the images were hard to see and he could not clearly
see the claimant. Upon further discussion, CLCT learned that the image was a multi-view
of four sites, which meant the judge only had the claimant on a quarter of a 17” screen.
While a multi-view image was inadequate, if the image had been full-screen, the judge
would have seen it clearly. If a multi-view image is needed, then a larger screen is
required. A basic rule of thumb is that the image should be close to life size. This would
mean that in a normal hearing room, a 50”-60” display would be required, creating the
same size image as if the judge were physically present in the room. Therefore, the
agency should consider the video image and the room size before purchasing the displays
or video systems.

The second factor to consider is the location of people in the room. This
determination is necessary to establish the camera sight-line and number of cameras
required. When placing a camera in a room, the camera needs to face the person who is
speaking. This set-up is imperative to promote good communication. When one person
47

speaks to another in person, they make eye contact. This is not only how we
communicate but is also very important in assessing truthfulness of the statement. With
video, the camera must be placed where it will achieve the same result, which is why
most manufacturers of video telecommunication systems place the camera on the
monitor. This set-up becomes potentially tricky in a hearing room or courtroom since
many of the positions are at opposing angles. During the interviews, CLCT learned of
one hearing room that had a recently installed a video system. The system was placed on
a side wall so all people in the well could easily see the displays. The unit had a single
camera which was aimed down the center of the room. When the judge or an attorney
spoke, it appeared as if he were not looking directly at the person on the far end. To fix
this situation, the agency may add a second camera to provide for the multiple angles or
connect the camera control to the audio system to allow the camera to respond to
whoever is speaking and pan (move sideways) between angles accordingly. The best
practice here is to analyze the room and the video camera shots before purchasing a
system.

A good audio system is also imperative. Issues involving audio were presented
with greater frequency than any other concern. While all video telecommunications
systems come with some form of microphone and speaker system, most are designed for
a limited area. If working from one’s desk, the built-in system should be sufficient. If one
is placed in a hearing room or courtroom, where multiple people sit in different locations
and at multiple distances from the unit, then the built-in system is not sufficient. With the
exception of a small room or office, most administrative agency hearing rooms or
courtrooms will require an audio system connected to the video telecommunications
equipment. The best practice regarding the audio would be to again analyze the room and
provide microphones for each participant’s speaking location in the hearing room. Each
microphone should be connected to an audio processing device that provides echocancellation to reduce echo and improve sound quality. The room should also provide
sufficient speaker coverage so that all participants can clearly hear the person on the farend of the video call. Normally, the speakers on the display are insufficient to cover all
but a small room.
48

When purchasing a video telecommunications system, it is also important to
consider how the record is captured. Not all systems allow for audio output to a recording
system. If the agency uses an electronic form of record capture, the equipment must be
designed to work with the room’s audio system or, at minimum, connect to the recording
system. If the agency uses a court reporter (either stenographic or voice-writing) the
video system must be configured so the reporter can clearly hear and see the video
conference.
The “heart” of the video conference system is the codec. Most current codecs are
designed for high definition video transmission. That means that connected to a high
definition camera and display they are capable of providing a high quality video image.
Given the current video telecommunications industry standards, virtually any recently
produced video conference codec can provide a more than sufficient video image. Many
individuals interviewed during this research spoke of poor quality video and fuzzy
pictures. It is important to know that this is most likely not the fault of the codec but of
another factor in the video transmission chain. When selecting a system, most of the time
the codec is matched to the other components. The key factor regarding which codec to
purchase is determining how many other locations will be connected at one time
(bridging), or whether the connection will involve ISDN as well as IP-based
communications.
b. Implementation

Having the best equipment in the world does not always guarantee success. How
the equipment is installed and the bandwidth on which it will run are mission critical
parts of making a useful and smooth running video telecommunications system.
Installation of video telecommunications equipment involves placing it into the room and
connecting it to the other audio and video systems (if any). Installation quality is not only
a performance issue but a safety one. During this study, and over the years with other
studies, CLCT has been amazed at the poor quality of many of the installations we
reviewed. The installers did not secure wiring or, in some cases, even equipment, to walls
49

and other room structures. Wires were put in plastic cable covers and placed under
claimants’ chairs. In one reported case, a person had fallen and was injured as a result of
tripping on these wires. Obviously, loose wires that may be easily broken or disconnected
are an open invitation for technical failure. The lack of effort to secure the wires
demonstrates poor quality installation practices. It appeared as if too many vendors used a
“drop-and-run” installation method. Equipment was brought in and placed as quickly as
possible with no standardization, such as: wall-mounted equipment that was not secured
to the wall, wires placed on the floor in haphazard ways, and displays placed or mounted
in locations that do not allow proper personnel movement and passage space.
A best practice for installation of video telecommunications equipment is, as
mentioned above, to first define where each piece should be located. Then, each piece
should be properly mounted per the manufacturer’s instructions and local codes. All
wires and cables must be secured to millwork, tables, walls, or other non-movable
support materials. Under tables, wires must be secured to the bottom of the table in a
“cabled” manner that will not allow wires to hang down. If wiring has to cross a floor
area, it must be routed to a low traffic area and covered with appropriate floor cable
molding that is secured to the floor.

c. Bandwidth

Bandwidth was an issue discussed in almost every interview. Complaints
about long delays, poor quality images, weak audio, and many other concerns can
all be traced to low bandwidth. The codecs of today are capable of high definition
video, but that capability requires sufficient bandwidth to transmit high definition
video. Doctors can literally conduct medical examinations of people using high
definition. They can zoom in a camera and see a wound as clearly as—sometimes
better than—if they were physically present. For administrative agencies, this is
very valuable. One judge told me that he prefers video because, for example, he
can examine a scar on a claimant by zooming in the camera. If he was there in
person, he would have felt uncomfortable being that close to the person. All
50

videoconference manufacturers are moving toward HD, and while the systems
will allow connections at lesser bandwidth, most new equipment is designed for
HD. The current bandwidth requirement for HD is 1.2 – 1.5 Mbps (megabit per
second). Even Skype has an HD version requiring 1 Mbps. In a video-conference
study for a Texas court system to allow judges and doctors to evaluate
incarcerated defendants, they used 5 Mbps drops at each location to provide the
quality and performance required to clearly see and connect the detention center,
hospital, and courthouse on the same video call.
CLCT fully understands the cost to enhance the network on a national
scale to provide the required bandwidth; however, if this is the business model the
agency has chosen to improve services and reduce cost, the cost of not increasing
the bandwidth is potentially greater than doing so. Many judges must assess
demeanor and make credibility determinations. Unless they can see claimants as
clearly (or more clearly) than they can in person, video telecommunications will
be an inadequate way to conduct a hearing. The best practice regarding bandwidth
is to simply provide as much bandwidth, segmented (dedicated) to video, as the
agency can afford. This amount will vary, within reason, depending on whether
the calls are to be point-to-point or multi-point. A basic multi-point call plan is
needed for each additional location, and the bandwidth will need to double to
maintain the same video quality at each point.

ii.

Environment

“Bricks and mortar” also includes the physical room where the video
telecommunications equipment is used. This physical environment is equally important
to the successful video use as is the video equipment itself.

51

a. Lighting

The lighting design in the hearing room is critical for several reasons. Participants
in the room must be able to see written documents, video monitors and each other clearly
without glare. The lighting must also provide proper illumination for the video camera
used in video conferencing, which is the most critical factor for color and temperature.
The best practice for lighting is to have the lighting placed in a way to create a well
dispersed, horizontal, ambient light throughout the room. The lighting fixtures should be
reflective, indirect lighting. The lighting configuration in the room should provide even
coverage throughout the room. Indirect lighting should be used exclusively to ensure that
there is even disbursement without “hot-spots” which can be caused by direct lighting
mixing with indirect lighting.
Where light is cast on a face, it should be at a 45 to 60 degree angle and come
from multiple locations to minimize shadowing around the eyes and chin. There should
be 400 to 500 lux on the faces of the participants (vertical plane). The usual color
temperature of the lighting should be between 3,000 to 3800 degrees Kelvin. For video
conferencing purposes, indoor artificial lighting “daylight” type lamps produce the best
results. Low energy florescent lights that operate between 30 and 50 kHz should not be
used because they create a flickering effect that interferes with a video camera image
capture. High frequency electronic ballasts are best used for video room lighting because
they do not produce a flicker.
b. Noise Transference

The courtroom or hearing room is a space designed for judicial proceedings. The
spaces vary by design and agency needs, but all have certain similar requirements. The
best practices for room construction that will assist with lessening outside noise
transference are:
The rooms should be located in the inner area of the office space and not along
exterior walls or windows, if possible. This set-up will reduce noise since windows
permit reverberation of outside noises. The room should not be located adjacent to any
52

noise or vibration producing elements, such as elevators (shafts or machine rooms),
mechanical rooms, restroom plumbing walls, or doors or corridors that contain high
traffic.

The doors should be solid core without louvered openings in order to provide a
minimum sound transmission class (STC) rating of about 40 to 55. The door should
include a door sweep to help maintain the STC requirement.

As previously mentioned, in an ideal construction, the room enclosure shall be of
slab-to-slab construction, with no gaps from the concrete of one floor to the concrete of
the next. Walls shall have a minimum STC of 45. Wall construction for hearing rooms
should use staggered studs with wall cover material connected to only one set of studs.
Wall space may be filled with an absorption layer, such as fiberglass dense batting or
mineral rock wool. Duct, pipe or other penetrations shall be properly sealed. Duct
silencers shall be used as required to ensure the required STC of a minimum of 40.
Recognizing that we do not live in a perfect world, attention should be given to achieving
as close to this as possible within the constraints of the available facilities. These
standards should be incorporated in any new construction.
The finishing of the room should include floor covering of carpet tile for ease of
maintenance. The ceiling should be suspended, acoustical panels of either a 2 foot x 2
foot or 2 foot x 4 foot styles.

Ideally, about 50% of the surface area on the walls should be covered by sound
absorption panels. It is recommended that two opposing parallel walls should have
absorption panels on at least one of them. Furthermore, dispersing the absorption panels
throughout the face of the wall is generally more effective than simply clustering them
together. This practice will reduce ambient room noise and echo which could detract
from the audio record and video conferencing.

53

c. Décor

The décor of a hearing room can greatly affect the video conference and judicial
experience. It is better to avoid colors that are very dark, pale, or bright. The camera must
work harder to pick up these colors and distinguish them from the participant, causing it
to pick up other images, like the participant’s face, in less detail. Neutral colors are
generally more conducive to clearer images and also produce less strain on the viewer’s
eyes.

Video cameras typically build the images from a gray-blue reference, and can
more easily handle colors in the middle of the color spectrum. Thus, smooth tones such
as light gray, light blue, beige, tan, or light gray with a touch of blue are typically best.
The finish of the walls is also an important consideration. The wall finish should be semiflat or eggshell for low reflection of light.

The furniture should not include dark colors, patterns, or bold woods, as these
cause negative effects similar to those caused by dark wall colors. Dark walnut and dark
cherry colors should be avoided, while medium tones both present a “judicial”
appearance and do not adversely affect image capture. The table and furniture should be
of a color different from that of the walls in order to provide contrast, better enabling the
camera to distinguish between them. The table should include a non-glossy finish, since
glossy table surfaces can produce a glare.

d. Heating / Ventilation / Air Conditioning (HVAC)

The General Services Administration has control over HVAC considerations for
most federal administrative agencies. While the video conference industry standards
discussed above are important, the main issue facing many hearing rooms is the
placement of vents. The vents should be treated with low-velocity diffusers, duct lining,
baffles, registers, or covers in order to soften the air flow and the background noise it
54

produces. Vents should not be located directly above the microphone or speaker location
in the ceiling. A vent should also not be placed directly over the judge, so as not to
interfere with the judge’s microphone or hearing by creating noise from air movement.

B. Training

As with any equipment, training is important for anyone operating or supporting
video telecommunications equipment.

i.

Operator Training

Operator knowledge was a concern voiced by many judges and representatives.
Several judges we spoke with felt uncomfortable operating the equipment. One judge did
not understand how to operate the camera, and so the image transmitter showed a very
small image of him. In another interview, a representative spoke of how long a recent
hearing took since the judge could not operate the system and had to stop and call for
support several times during the hearing. All of these issues can be corrected with proper
user training methods.
It is our recommendation that each agency develop training models as a
supplement or to replace current materials. Materials should include a basic level of
information for normal users and an advanced level of information for support personnel.
The basic training model should include an introduction to video conferencing
and how it works. For example, the topics to be covered could include:



What is a Video Conference?



Video Conference Etiquette

55

o Use the picture-in-picture “near side” view function to see how you will
appear to those on the far-end.
o Ensure you are looking at the monitor when you talk.
o Speak into the microphone so you can be clearly heard.
o Use visual signals to improve communications


Video conference equipment parts and functions



Operations required for:
o Placing a video call
o Receiving a call
o Adjusting the camera (both near and far-end)
o Adjusting the audio
o Ending a call



Basic user-level trouble-shooting techniques and the support resources
available to the user

Much of the training will be equipment specific, so several versions will
have to be provided based on the various models of video conference equipment
used in the field.

Another resource to eliminate operator issues would be to create reference
charts. These short, two to four page “cheat-sheets” could be kept with each video
conference system and provide basic system operation directions. Areas covered
could include:


Placing a video call



Receiving a call



Adjusting the camera (both near and far-end)



Adjusting the audio



Ending a call



Other such normal operational issues



Trouble shooting techniques in the event the equipment is not working
56

ii.

Support Training

The support personnel training should include more advanced material including:


Normal equipment maintenance



Advanced troubleshooting



How to record issues and address recurring problems

For support personnel, it is advised that the following training be developed by
each agency:


Send support personnel to manufacturer’s training for the specific
equipment installed



Have technical manuals available for each location’s specific equipment



If the agency has a support contract, plan a procedure for placing a trouble
call



If no contract, have a method in place for getting outside technical support

C. Financial Considerations

When considering the use of video telecommunications for administrative
hearings, one of the factors to be evaluated is the return on investment. The cost of the
equipment as opposed to the cost of travel or cost of scheduling delays must be carefully
weighed before accepting or rejecting the use of video. Cost should not be the only
factor, but it is an important consideration.
Identifying the cost of a video telecommunications system is difficult because
there are so many options and different formats. A video system can range from a $3,000
small format system to a $7,000 desk-top system and so on up to telepresence systems
57

costing over $200,000. The first step would be to decide which format works the best for
your particular situation. For example, if a judge is holding hearings by video from the
office and sitting at his desk, then the desk-top system would be workable. If the same
judge is holding the hearing from a small hearing room with other parties in the hearing
room, then the desk-top system is insufficient and a larger system would be required,
costing from $17,000 to $30,000. If the judge is holding the hearing in a full-sized federal
type courtroom, then the video system needs to be integrated into the courtroom audio
and display system and have multiple cameras, which can be more like $45,000 plus in
cost. The best formula for selecting the particular system is to identify the people
(images) that need to be visible to the far-end. That will dictate the number of cameras
and the size of the system.
Once the system is selected, the cost can be estimated and the return on
investment calculated. To repeat an example used earlier by a former Social Security
judge: One judge shared that his office was based in Houston, Texas, but either he or one
of his colleagues had to attend hearings in Austin, Texas every week. The cost of each
trip was $1,000 and that cost does not account for intangibles such as travel weariness or
scheduling issues (e.g., delayed or cancelled flights). The agency purchased a desktop
video conference unit for $7,000 to allow the judges to connect without traveling. In less
than two months, the equipment paid for itself and efficiency improved greatly since
there was no need to reschedule hearings due to travel issues.

While no one can promise that much in savings to all agencies, there is no
question that video can reduce or eliminate travel costs. The use of video has many other
benefits such as eliminating the wear and tear on judges who no longer have to deal with
flight delays, cancelled flights, and the other situations faced while traveling. Video can
also provide judges and their staff more work time, since the judge can be in his or her
office between hearings instead of waiting in a hotel.

58

D. Procedural Practices

The interview process provided the research team with many concerns voiced by
judges, technical staff and representatives. When asked about her thoughts on best
practices for video telecommunications, one judge responded that to her “the best
practice was not to use it.” Upon further inquiry, CLCT learned that her reasoning was
based on a poorly performing system where the people on the far-end were so fuzzy and
the delays so long, that the process was almost unusable. In that context, we can
understand her feelings. While this report cannot fix a poor system, the following are
some recommendations regarding how to handle some common issues and improve the
performance of the video session.
i.

Control of the Hearing Room

Control of the hearing room was an issue with some judges. Their concern was
whether they could control the room without being physically present. While we agree
there are some circumstances when the physical presence of the judge is desirable, such
as in a very emotional or adversarial situation, the majority of situations can benefit from
the following considerations:
a. Must be Judge-driven

As best described by one of the judges interviewed, the control of the hearing
room must be judge driven. He said that he had stopped wearing a robe during in-person
hearings, but when on video, he always wears the robe as a symbol of authority.

b. Judge in Hearing Room When Parties Enter

Another judge stated that he is always on the video screen when people enter the
far-end hearing room. That way the participants know who is in charge from the moment
the hearing begins.
59

c. Use Hand Signs

During a video conference, it is sometimes hard to distinguish who is speaking.
Several judges told us that they use visual signals when a person wants to speak. When
the judge holds up a hand, all in the room stop speaking. Attorneys raise their hands when
they want to speak or object. These visual signals may seem like participants are back in
grade school, but they do assist judges in asserting control over the hearing room and
may even promote politeness.

d. Remind Representatives that “They are Officers of the Court”

One judge’s approach to controlling the far-end is to begin each hearing, where
there is a representative assisting a claimant, reminding them that the representative is an
officer of the court and as such, should assist with the control of the hearing. When asked
why this was effective, the judge said that the client internalizes this role often better than
the attorney. The judge had experienced no problems with representatives using this
method.

e. Exhibits Provided Five Days before the Hearing

One agency has a policy that in order for an exhibit to be admitted, all material
must be on file five days before the hearing. Not all agencies can follow this, but it does
reduce issues that arise with documents submitted at the last minute. Several
representatives that work with Social Security praised the electronic folder as a method
for managing documents submitted at the last minute. As soon as they file the document,
it is available to the judge and all other parties.

60

ii.

Far-end Camera Control

The need to see all parties clearly is mission critical to a video hearing. One
method is for the judge to be able to move the camera on the far-end. This allows the
judge to clearly see whoever is speaking. This method also allows the judge to zoom in
on any particular feature that is important to note. That the judge can move the camera
also reduces the chance that someone is off-screen. Several judges were concerned with a
claimant receiving coaching from a party whom the judge could not see. Having the
ability and knowledge to move the far-end camera is extremely helpful.

Not every video hearing will have this capability. If the far-end camera cannot be
moved by the judge, it is recommended that the camera view be set to cover as much of
the room as possible. In this case it is also advisable to have an “officer of the court”
present at the far-end.

iii.

Sight-Lines & Viewing People

As already mentioned, the ability to clearly see parties in a video hearing is
mission critical. One important method of improving a video hearing is to ensure all
sight-lines are without obstacles. Monitors and other materials can block a person’s view
of another, just as in an in-person hearing. The room should be clear of any objects
between the camera and the parties.

The camera positioning should also be adjusted so that the camera image covers
the same image as though the party was physically in a hearing room. That means if you
can see the person from the waist up in a witness stand, the far-end camera should be
adjusted to provide the same view. One representative told the story of a recent hearing
where the claimant was discouraged because he did not feel he had his “day in court.”
The image of the judge on the screen was just a “big talking head.” He could not see the
robe or more of the judge. Even if a judge uses a desk-top video system, the unit can be
placed so the image appears the same as the in-person hearing room view.
61

Several people, both judges and representatives, mentioned that they could not see the
image of the other person well. There are a number of possible reasons for this. Some are:


The lens of the camera was dirty. Normal maintenance of a system includes
cleaning the lens of the camera. If not regularly cleaned, the image quality will
suffer, just as if your glasses were not clean.



The lighting in the room is not sufficient. The Social Security Administration had
an issue where the ability to distinguish the facial features of darker shades of skin
needed to be corrected. By adding proper lighting, and in some cases additional
special purpose lighting, this problem was eliminated.



If all of the video images are fuzzy or pixelated, these are signs of insufficient
bandwidth. This can only be corrected by increasing bandwidth.

iv.

Audio Issues

Good audio is essential to good communication. The video can fail during a video
hearing and communication can still go on to some degree, but if the audio fails, the
session has to stop. The first best practice with audio is to have each person speak
directly into a microphone. If we think of the microphones as the “ears” of the system,
what they cannot hear cannot be transmitted. Too many hearings have not been
successful because a party moved the microphone too far away and the participant’s
voice could not be picked up by it.

A good practice is to always test the call before the hearing. Even if the site has
been called many times, quality can vary from call to call. Sometimes establishing a
quality connection requires disconnecting and recalling the site. This is true for video as
well as audio.

CLCT learned through the interviews that when one or more parties at the hearing
have a hearing impediment the audio cannot be understood. Electronically produced
62

sound is difficult for some people to understand. They hear the sound but the sound
waves are unintelligible to their hearing aids. While it is true that the video conference
equipment cannot correct this problem, a hearing assistance system can. Many
courtrooms have American with Disability Act compliant systems already installed and
connecting the video system to it is just a matter of connecting into the room audio
system. For rooms without the hearing assistance equipment, such equipment can easily
be added to an audio output on the video conference system.

v.

Instances Not To Use Video Telecommunications

As with any technology, sometimes the best practice is not to use it. Each agency
must decide its own policy, but we caution them to carefully decide use based on current
facts, not past experiences that may have been caused by substandard situations. Some
obvious, but reasonable reasons for not using video were presented during the interviews
and include:


There is no video capability at other location.



There is video capability, but the quality is poor, or there is low bandwidth, or
both.



The claimant has special needs and video causes a problem (e.g., people with
certain mental issues are fearful of video).



Video cannot accommodate the “smell test” where a person’s ailment is not visual
but a particular odor.

63

VI. Glossary of Terms

The following terms are provided to assist the readers with potentially
unfamiliar language used in this report.

8-cone straight-through cable – this is the technical description of network cable
including four pair of cables that is terminated to allow the signal to travel through
without changing the pin configuration.
Acoustic Echo Cancellation – is a technology algorithm that listens to both the outgoing
audio and the incoming audio and eliminates echo from the far-end signal.
Baffled – a term for anything that incorporates baffles.
Baffles – are devices in an air duct that reduces sound by affecting the movement of air.
Ballast – an electrical or electronic device used in florescent light fixtures to limit the
amount of electrical current.
Bandwidth – Bandwidth is a measure of the rate of data transfer measured in bits per
second.
Bridge – a common term used in video conferencing for a device or software in a device
that connects multiple video conference systems. The technical name for this is a
gateway.
Bridging – a term for using a bridge.
CCD (Charge-Coupled Device) – is an electrical device for the movement of an
electrical charge. This is the capture device used in digital imaging, such as video
cameras.
Codec – is the term for a device that encodes and decodes an audio/video signal allowing
it to be transmitted and received over a communications cable.
Executive Order 13,166 – Executive Order 13,166 addresses improved access to
services for persons with limited English Proficiency and “requires Federal agencies to
examine the services they provide, identify any need for services to those with limited
English proficiency (LEP), and develop and implement a system to provide those
services so LEP persons can have meaningful access to them.” (Executive Order No.
13,166, 65 Fedederal Regulation)
64

Far-end – the video conference term for the other location.
Fiberglass dense batting – is a form of insulation made of fiberglass that has been
densely woven together.
Fiberglass tile – is a tile made of fiberglass material.
Gatekeeper – This is a component of H.323 that is responsible for managing other
components of an H.323 network. It is responsible for bandwidth management of
incoming or outgoing calls, call admission to accept or deny calls, and zone management.
Gateway – An H.323 gateway is required to perform the translation if there is a need for
a H.323 terminal to communicate with another terminal on a H.320, H.324, or analogue
network. These typically have both ISDN and IP network connections and support the
translation between these two networks.
Gypsum board – Gypsum board is the generic name for a family of panel products that
consist of a noncombustible core, composed primarily of gypsum, and a paper surfacing
on the face, back, and long edges. Gypsum board is one of several building materials
covered by the umbrella term “gypsum panel products.” Gypsum board is also called
drywall, wallboard, or plasterboard.
HD (High Definition Video) – is a term for video resolution of high quality with 720
lines of resolution or more. Most video newer conference equipment is designed for
1080 lines of resolution.
Hot-spots – are bright parts of a video image crated by overly bright light hitting a
limited part of the image subject.
ISDN (Integrated Services for Digital Network) – A set of communication standards
for simultaneous digital transmission of voice, data, and other network services over the
traditional circuits of the public switched telephone network.
Louvered door – is a door with slats allowing for air to flow through the door.
Low Velocity Diffusers – is a part of a heating, air conditioning and ventilation system
that controls the amount of air entering a room. This type allows air to move but in a way
as to not crate air handling noise.
Lumen (Lux) – a measure of the total "amount" of light emitted by a source.
Mbps (megabites per second) – is a unit of data transfer rate equal to 1,000,000 bits per
second.
MCU (Multipoint Control Units) - controls conferences between 3 or more terminals.
65

The H.323 MCU may be a separate component or may be incorporated into a terminal.
Millwork – is a building term for installed wooden structures used as fixed furniture.
This can also be used for wood paneling and other room fixtures.
Pan – a camera term for moving the camera from side to side.
Pins – is a metal piece, in one connection device, used to make contact with a metal
contact in another connection device.
Rx – is the abbreviation for receive.
SD (Standard Definition Video) – is video with less than 720 lines of resolution. This
is normally 480 lines of resolution in the US and 576 lines in Europe.
Segmented to video – a term for taking a section of the network bandwidth and
dedicating it to video only traffic.
Slab - a construction term for the concrete floor of a building.
STC (Sound Transmission Class) – is a whole number that can be written as a method
of rating how well a building partition attenuates airborne sound. In the USA, it is used to
measure interior partitions, ceilings/floors, doors, windows and exterior wall
configurations.
Studs – are wood or metal framing materials that form the frame, or support structure, of
a wall.
Telepresence – a video conference term for a very high quality video conference system
designed to create the sensation that all parties are together in a same space.
Tilt – a camera term for moving the camera up and down.
Tx - is the abbreviation for transmit.
VTC – is the abbreviation for video tele-conference.
Walls off-set – this is a term referring to a wall structure where the studs are installed so
that one set of studs touches one side wall covering and the other set touches the other
side wall covering. This method is used to eliminate sound transference through the wall.
In conventional construction, where there are one set of studs with both wall coverings
connected to them, the sound can vibrate through the wall.
Wilsonart Colors – Wilsonart is a global manufacturer and distributor of High Pressure
Laminates and other engineered composite materials, used in furniture, office and retail

66

space, countertops, worktops and other applications. These are often considered the
standard colors for furniture.
Zoom – a camera term for moving the lens in and out to bring the image closer or farther
away.

67

